



Exhibit 10.2
EXECUTION VERSION



--------------------------------------------------------------------------------



RECEIVABLES TRANSFER AGREEMENT

dated as of
    
September 29, 2017


among


BASIC ENERGY SERVICES, L.P.,
as Initial Originator,


and


BASIC ENERGY RECEIVABLES, LLC,
as Transferee



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I

DEFINITIONS
Section 1.01
Defined Terms
1
Section 1.02
Terms Generally
4
Section 1.03
Accounting Terms; GAAP; UCC
4



ARTICLE II

AMOUNTS AND TERMS OF THE TRANSFER
Section 2.01
Initial Contribution of Receivables
5
Section 2.02
Subsequent Sales or Contributions of Receivables
5
Section 2.03
Delivery of Transfer Consideration
6
Section 2.04
Transfer Consideration Indemnification
7
Section 2.05
Payments and Computations, Etc
8
Section 2.06
Transfer of Records
8
Section 2.07
Characterization
9





-i-



--------------------------------------------------------------------------------





ARTICLE III

REPRESENTATIONS AND WARRANTIES
Section 3.01
Organizational Status and Existence; Organizational Power and Authority
10
Section 3.02
UCC Matters
10
Section 3.03
Authorization; Enforceability
10
Section 3.04
Governmental Approvals; No Conflicts
10
Section 3.05
No Material Misstatements
11
Section 3.06
No Material Adverse Effect
11
Section 3.07
Litigation and Investigations
11
Section 3.08
Compliance with Laws
12
Section 3.09
Taxes
12
Section 3.10
ERISA
12
Section 3.11
Margin Regulations
12
Section 3.12
Credit and Collection Policy
12
Section 3.13
Investment Company Status
12
Section 3.14
Solvency
12
Section 3.15
Title, Perfection and Priority
13
Section 3.16
Information Regarding Collection Accounts
13
Section 3.17
Eligible Receivables
13
Section 3.18
Reliance on Separate Legal Identity
13
Section 3.19
Enforceability of Contracts
13
Section 3.20
Payments to Originator
14
Section 3.21
Nature of Transferred Receivables
14
Section 3.22
No Brokers
14
Section 3.23
Instructions to Obligors
14
Section 3.24
Compliance with Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions
14



ARTICLE IV

CONDITIONS OF SALE OR CONTRIBUTION
Section 4.01
Conditions Precedent to Initial Contribution
15
Section 4.02
Conditions Precedent to Subsequent Contributions or Sales
16



-ii-



--------------------------------------------------------------------------------





ARTICLE V

AFFIRMATIVE COVENANTS
Section 5.01
Certain Information
17
Section 5.02
Notices of Material Events
17
Section 5.03
Compliance with Agreements and Laws
18
Section 5.04
Existence; Conduct of Business
18
Section 5.05
Maintenance of Assets and Properties
19
Section 5.06
Payment of Obligations
19
Section 5.07
Title
19
Section 5.08
Originator to Maintain Perfection and Priority
19
Section 5.09
Deposit of Collections
19
Section 5.10
Use of Proceeds
20
Section 5.11
Books and Records
20
Section 5.12
Access to Accountants
20
Section 5.13
Audits
20
Section 5.14
Compliance with Contracts and Credit and Collection Policy
21
Section 5.15
Separateness of Transferee
21
Section 5.16
Further Assurances
21



ARTICLE VI

NEGATIVE COVENANTS
Section 6.01
Change in Name, Jurisdiction of Organization
22
Section 6.02
Modifications of Transferred Receivables, Credit and Collection Policies and
Instructions to Obligors
22
Section 6.03
No Commingling
22
Section 6.04
Sales, Liens
22
Section 6.05
Insolvency Proceedings
23
Section 6.06
Sale Characterization
23



ARTICLE VII

TERMINATION EVENTS
Section 7.01
Termination Events
23
Section 7.02
Remedies
25





-iii-



--------------------------------------------------------------------------------





ARTICLE VIII

INDEMNIFICATION
Section 8.01
Indemnities by Originators
26
Section 8.02
Other Costs and Expenses
28



ARTICLE IX

MISCELLANEOUS
Section 9.01
Waivers and Amendments
28
Section 9.02
Notices
29
Section 9.03
Protection of Ownership Interests of Transferee
29
Section 9.04
Confidentiality
30
Section 9.05
Bankruptcy Petition
31
Section 9.06
Limitation of Liability
31
Section 9.07
CHOICE OF LAW
31
Section 9.08
CONSENT TO JURISDICTION
31
Section 9.09
WAIVER OF JURY TRIAL
32
Section 9.10
Integration; Binding Effect; Survival of Terms
32
Section 9.11
Counterparts; Severability; Section References
33
Section 9.12
Addition of Originators
33
Section 9.13
Termination of Originators
34
Section 9.14
Releases
35





-iv-



--------------------------------------------------------------------------------







Exhibits
Exhibit I
Form of Additional Originator Supplement

Exhibit II
Jurisdiction of Organization; Organizational Identification Number; Principal
Place of Business; Other Places of Business; Federal Employer Identification
Number; Other Names; Other Security Interests Granted

Exhibit III
Lockboxes; Collection Accounts; Collection Account Banks

Exhibit IV
Copy of Credit and Collection Policy

Exhibit V
Form of Transfer Report

Exhibit VI
Notices

Exhibit VII
Form of Subordinated Note



Schedules
Schedule 2.01 Initial Contributed Receivables
Schedule 3.09 ERISA




-v-



--------------------------------------------------------------------------------






RECEIVABLES TRANSFER AGREEMENT
RECEIVABLES TRANSFER AGREEMENT, dated as of September 29, 2017 (“Agreement”),
among BASIC ENERGY SERVICES, L.P. (the “Initial Originator” and together with
any other Wholly Owned Subsidiary of Parent that becomes an Originator pursuant
to the terms of this Agreement, each an “Originator” and collectively, the
“Originators”), and BASIC ENERGY RECEIVABLES, LLC (“Transferee”).
PRELIMINARY STATEMENTS
The Initial Originator now owns, and from time to time hereafter each Originator
will own, Receivables. Such Originator wishes to sell or contribute, transfer
and assign to Transferee, and Transferee wishes to purchase or accept,
absolutely and irrevocably, from such Originator, all of such Originator’s
right, title and interest in and to Receivables, together with the Related
Security and Collections with respect thereto.
Each Originator and Transferee intend the transactions contemplated hereby to be
“true sales” or “true capital contributions”, as the case may be, of the
Receivables from such Originator to Transferee, providing Transferee with the
full benefits of ownership of such Receivables, and the Originators and
Transferee do not intend these transactions to be, or for any purpose to be
characterized as, loans from Transferee to any Originator.
Following the sale or contribution, transfer and assignment of Transferred
Receivables from the Originators, Transferee will grant a security interest in
the Transferred Receivables, the associated Related Security and Collections to
the Collateral Agent under that certain Credit and Security Agreement, dated as
of the date hereof (as the same may from time to time hereafter be amended,
supplemented, restated or otherwise modified, the “Credit Agreement”) among
Transferee, Basic Energy Services, L.P., as initial Servicer, Basic Energy
Services, Inc., as the Performance Guarantor, the Lenders party thereto, and UBS
AG, Stamford Branch, as Administrative Agent and Collateral Agent.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:
ARTICLE I

DEFINITIONS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below. If a capitalized term is used in this
Agreement, or any Exhibit or Schedule, and is not otherwise defined herein or
therein or in this Article I, such term shall have the meaning assigned thereto
in the Credit Agreement.
“Additional Originator Supplement” means an agreement substantially in the form
of Exhibit I pursuant to which a Wholly Owned Subsidiary of Parent that has been
incorporated or





--------------------------------------------------------------------------------





organized under the laws of the United States of America, any State thereof or
the District of Columbia becomes an Originator party hereto.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Authorized Officer” means, with respect to any Person, its president, chief
executive officer, any vice president, corporate controller, treasurer or chief
financial officer.
“Calculation Period” means each calendar month or portion thereof which elapses
during the term of this Agreement. The first Calculation Period shall commence
on the date of the Initial Contribution and the final Calculation Period shall
terminate on the Termination Date.
“Credit Agreement” has the meaning as set forth in the Preliminary Statements to
this Agreement.
“Default Fee” means a per annum rate of interest equal to the sum of (a) the
Alternate Base Rate plus (b) two (2) percent.
“Discount Factor” means, in connection with a sale for cash (or for delivery of
a Subordinated Note) of Receivables to Transferee, a percentage calculated by
Transferee, and acceptable to the respective Originator, to provide Transferee
with a reasonable return on its investment in the Transferred Receivables of
such Originator after taking account of (a) the time value of money based upon
the anticipated dates of collection of the Transferred Receivables and the cost
to Transferee of financing its investment in the Transferred Receivables during
such period and (b) the risk of nonpayment by the Obligors. Each Originator and
Transferee may agree from time to time to change the Discount Factor based on
changes in one or more of the items affecting the calculation thereof; provided
that any change to the Discount Factor shall take effect as of the commencement
of a Calculation Period, shall apply only prospectively and shall not affect the
Transfer Consideration payment made prior to the Calculation Period during which
such Originator and Transferee agree to make such change.
“First-Step Transactions” means the execution, delivery and performance by each
Originator of this Agreement and the consummation of the transactions
contemplated hereby.
“Immediate Originator Termination Notice” has the meaning set forth in Section
9.13.
“Initial Contributed Receivables” has the meaning set forth in Section 2.01.
“Initial Contribution” means, with respect to the Initial Originator, the
contribution of the Initial Contributed Receivables.
“Initial Cutoff Date” has the meaning set forth in Section 2.01.
“Initial Originator” has the meaning set forth in the preamble to this
Agreement.
“Orderly Originator Termination Notice” has the meaning set forth in Section
9.13.


-2-



--------------------------------------------------------------------------------





“Organizational Documents” means, for any Person, the documents for its
formation and organization, which, for example, (a) for a corporation are its
corporate charter and by-laws, (b) for a partnership are its certificate of
partnership (if applicable) and partnership agreement, (c) for a limited
liability company are its certificate of formation or organization and its
operating agreement, regulations or the like and (d) for a trust is the trust
agreement, declaration of trust, indenture or by-laws under which it is created.
“Originator” and “Originators” has the meaning set forth in the preamble to this
Agreement.
“Originator Termination Notice” has the meaning set forth in Section 9.13.
“Originator Termination Effective Date” has the meaning set forth in Section
9.13.
“Outstanding Principal Balance” of any Transferred Receivable at any time means
the outstanding principal balance then due under such Transferred Receivable.
“Settlement Date” means any Business Day on which a Receivable is originated by
an Originator.
“SPV Holdco” means BER Holdco, LLC, a Delaware limited liability company and the
direct owner of all of the outstanding equity interests in Transferee.
“Subordinated Note” means any one or more subordinated promissory notes, issued
by Transferee to an Originator, evidencing indebtedness incurred by Transferee
to such Originator representing Transfer Consideration for the acquisition of
Transferred Receivables other than by payment of cash or increase in the value
of the respective Originator’s equity interest, in substantially the form of
Exhibit VII, with variable information and alternative terms and provisions
completed as contemplated in such form.
“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) the
date the Termination Date is declared to have occurred or automatically occurred
pursuant to Section 7.02 or (c) the Business Day designated on at least ten
days’ prior written notice from the Originators to Transferee and the Collateral
Agent.
“Termination Events” has the meaning set forth in Section 7.01.
“Transfer Consideration” means, with respect to each transfer of Receivables,
the aggregate consideration to be delivered by Transferee to the Originator of
such Receivables in accordance with Section 2.03 for the Transferred
Receivables, Collections and Related Security being transferred to Transferee,
which shall be the fair market value of such transferred property as of the
corresponding Transfer Date as agreed by Transferee and such Originator, which
the parties hereto agree shall consist of (x) in the case of a contribution of
Receivables, an increase in the value of the contributing Originator’s equity
interest in SPV Holdco and a corresponding increase in the value of SPV Holdco’s
equity interest in Transferee each equal on the related Transfer Date to the
book value of such Transferred Receivables on such date as reflected in the
financial records of


-3-



--------------------------------------------------------------------------------





such Originator, net of any write-downs or other reductions to the Outstanding
Principal Balance thereof taken on or before such date in accordance with the
Credit and Collection Policy and (y) in the case of a sale of Receivables,
payment (or incurrence of indebtedness under a Subordinated Note, as the case
may be) in an amount equal to the aggregate Outstanding Principal Balance of
such Transferred Receivables multiplied by an amount equal to (i) one minus (ii)
the Discount Factor, either (A) in cash or (B) by delivery of a Subordinated
Note in a principal amount equal to the portion of the Transfer Consideration
due to such Originator for such sale of Transferred Receivables as Transferee
elects to pay through issuance of such Subordinated Note, or a combination of
cash and one or more Subordinated Notes, subject to the limitation set forth in
Section 2.03(d).
“Transfer Consideration Indemnification Payment” means any payment by an
Originator to Transferee pursuant to Section 2.04.


-4-



--------------------------------------------------------------------------------





“Transfer Date” means the date on which any Receivables are transferred to
Transferee. Unless otherwise agreed, the Transfer Date of Receivables
transferred after the Initial Contribution shall be the respective Settlement
Date.
“Transfer Report” has the meaning set forth in Section 2.02(b).
“Transferee” has the meaning set forth in the preamble to this Agreement.
“Unmatured Termination Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.
Section 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein (including any Loan Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (unless
otherwise expressly provided in any Loan Document and subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
Section 1.03    Accounting Terms; GAAP; UCC. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. Unless
otherwise specified, all terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein or in the Credit Agreement, are used
herein as defined in such Article 9.
ARTICLE II

AMOUNTS AND TERMS OF THE TRANSFER
Section 2.01    Initial Contribution of Receivables. On the date hereof, the
Initial Originator does hereby contribute, assign, transfer, set over and
otherwise convey, and deliver, to Transferee, without recourse (except to the
extent expressly provided in this Agreement), and Transferee does hereby accept
from such Originator (and deliver to such Originator the Transfer Consideration
in respect thereof in accordance with Section 2.03), all Receivables originated
by the Initial Originator and existing as of the close of business at the
principal place of business of the Initial Originator on September 29, 2017 (the
“Initial Cutoff Date”) having an aggregate Outstanding Principal Balance in the
amounts set forth on Schedule 2.01 (the “Initial Contributed


-5-



--------------------------------------------------------------------------------





Receivables”), for the Transfer Consideration set forth on such Schedule,
together with all Related Security relating thereto and all Collections thereof.
Section 2.02    Subsequent Sales or Contributions of Receivables. (a) Effective
on the date hereof, in consideration for delivery of the Transfer Consideration
in accordance with Section 2.03 and upon the terms and subject to the conditions
set forth herein, each Originator does hereby agree to sell or contribute, as
the case may be, assign, transfer, set over and otherwise convey, and deliver,
to Transferee, without recourse (except to the extent expressly provided in this
Agreement), and Transferee does hereby agree to purchase or accept, as the case
may be, from each Originator, on the applicable Transfer Date, all of such
Originator’s right, title and interest in and to all Receivables arising after
the Initial Cutoff Date through and including the earlier of (i) the occurrence
of the Originator Termination Effective Date with respect to such Originator and
(ii) the Termination Date, together, in each case, with all Related Security
relating thereto and all Collections thereof. In accordance with the preceding
sentence, on the applicable Transfer Date Transferee shall acquire or accept, as
the case may be, all of each Originator’s right, title and interest in and to
all Receivables, together with all Related Security relating thereto and all
Collections thereof, originated by such Originator and not previously
transferred to the Transferee, through and including the earlier of (i) the
occurrence of the Originator Termination Effective Date with respect to such
Originator and (ii) the Termination Date. Transferee shall deliver the Transfer
Consideration for the Receivables, Related Security and Collections sold or
contributed hereunder by an Originator in accordance with Section 2.03. Unless
otherwise agreed by Transferee and the respective Originator, each transfer of
Receivables hereunder shall be effected by contribution rather than by (i) a
cash sale and/or (ii) issuance of a Subordinated Note.
(b)    On the date of delivery of each Borrowing Base Report, as applicable,
each Originator shall (or shall require the Servicer to) deliver to Transferee a
report containing substantially the same information as the form of report set
forth in Exhibit V (each such report being herein called a “Transfer Report”)
with respect to the Transferred Receivables sold or contributed by each
Originator to Transferee during the applicable Calculation Period (or portion
thereof for which such information is available if delivered in connection with
a weekly Borrowing Base Report during an Enhanced Reporting Event). In addition
to, and not in limitation of, the foregoing, in connection with any sale or
contribution hereunder of Transferred Receivables, Related Security and
Collections by an Originator, Transferee may request that each Originator
deliver, and each Originator shall deliver upon such request, such documents
evidencing such Transferred Receivables and Related Security as Transferee may
reasonably request (provided that no such delivery will be required if it would
cause Originator to breach any confidentiality provision in any agreement with a
third party and, if an Unmatured Termination Event or Termination Event has
occurred and is continuing, Originator could not obtain such third party’s
waiver of such confidentiality provision or consent to disclosure using its
commercially reasonable efforts).
(c)    It is the intention of the parties hereto that any sale or contribution
of

Transferred Receivables, Related Security and Collections made hereunder shall
constitute a sale or contribution, as the case may be, which is absolute and
irrevocable and provides Transferee with


-6-



--------------------------------------------------------------------------------





the full benefits of ownership of the Transferred Receivables, Related Security
and Collections. Except for any Transfer Consideration Indemnification Payment
that may become due pursuant to Section 2.04, the sale or contribution of
Transferred Receivables, Related Security and Collections hereunder is made
without recourse to any Originator; provided, however, that (i) each Originator
shall be liable to Transferee for all representations, warranties, covenants and
indemnities made by such Originator pursuant to the terms of this Agreement and
the other Loan Documents to which such Originator is a party, and (ii) such sale
or contribution does not constitute and is not intended to result in an
assumption by Transferee or any assignee thereof of any obligation of any
Originator or any other Person arising in connection with the Transferred
Receivables originated by such Originator, the related Contracts and/or other
Related Security or any other obligations of any Originator. In view of the
intention of the parties hereto that a sale or contribution of Transferred
Receivables, Related Security and Collections hereunder shall constitute an
absolute and irrevocable transfer of such Transferred Receivables, Related
Security and Collections rather than loans secured thereby, each Originator
agrees that (i) it will, on or promptly following the date hereof, prepare and
display prominently a physical legend reasonably acceptable to Transferee and to
the Collateral Agent (as Transferee’s assignee) in proximity to its relevant
books and records and on the user login screens used by such Originator to
access its computer accounting files and general ledgers, which legend shall
evidence that the Transferred Receivables have been transferred to Transferee as
provided in this Agreement and (ii) in accordance with Section 5.11, from and
after the date hereof a review of its financial statements will disclose that
the Transferred Receivables have been absolutely transferred to Transferee.
(d)    Upon the terms and subject to the conditions set forth in Section 9.13,
any Originator may request to terminate the transfer of Receivables owned by
such Originator to Transferee by delivery of an Originator Termination Notice.
Subject to the satisfaction of the conditions set forth in Section 9.13 with
respect to an Orderly Originator Termination Notice, any Originator Termination
Notice shall be effective as of the applicable Originator Termination Effective
Date. Unless the Termination Date has occurred, each Originator (other than any
Originator that has been terminated) shall continue to transfer Receivables
owned by such Originator pursuant to this Agreement following the termination of
any other Originator.
Section 2.03    Delivery of Transfer Consideration. (a) The Transfer
Consideration for each Transferred Receivable and all Related Security relating
thereto and all Collections thereof (i) transferred by contribution to
Transferee, shall be delivered to such Originator in the manner provided in the
following paragraph (b), (ii) transferred by cash sale to Transferee, shall be
paid in immediately available funds, from Collections on Transferred Receivables
or the proceeds of loans under the Credit Agreement, on the agreed payment date
applicable to the Transfer Date with respect to such cash sale, to the
applicable Originator or (iii) transferred in exchange for a Subordinated Note,
shall be a Subordinated Note completed and issued by the Transferee in a
principal amount equal to the portion (as determined by Transferee) of the
Transfer Consideration to be paid on such Transfer Date for Transferred
Receivables that is not to be paid in cash or by an increase in the related
Originator’s capital account.
(b)    On each Transfer Date with respect to a transfer by contribution, the
Transfer Consideration therefor shall be delivered, concurrently with
Transferee’s acceptance of such


-7-



--------------------------------------------------------------------------------





property as a capital contribution by the applicable Originator to its capital
account in SPV Holdco which shall in all instances be followed by an immediate
and automatic corresponding capital contribution by SPV Holdco to Transferee, by
crediting such contribution to such Originator’s capital account in full on the
date each such Transferred Receivable came into existence (except in the case of
the Initial Receivables, as to which the Transfer Consideration shall be
credited as of the date hereof). Such contribution shall be reflected on
Transferee’s books and records as a capital contribution by SPV Holdco, in
accordance with the terms of the limited liability company agreement of
Transferee and on SPV Holdco’s books and records as a capital contribution by
the applicable Originator to SPV Holdco, in accordance with the terms of the
limited liability company agreement of SPV Holdco.
(c)    From and after the Termination Date, (i) no Originator shall be obligated
to (but may, at its option, subject to subclause (ii)) sell or contribute
Receivables to Transferee pursuant to Section 2.02 and (ii) Transferee shall not
be obligated to (but may, at its option) acquire or accept Receivables proposed
to be sold or contributed to Transferee by an Originator.
(d)    Anything herein to the contrary notwithstanding, at no time shall the
aggregate unpaid principal amount of all Subordinated Notes outstanding exceed
ten percent (10%) of the aggregate outstanding principal amount of the
Transferred Receivables as of the most recent Calculation Date, and Transferee
shall either repay such portion of the outstanding principal amount of all
Subordinated Notes, on a pro rata basis, as is necessary to eliminate any such
excess, or accept Transferred Receivables only by contribution and/or cash sale
hereunder until such excess is eliminated.
Section 2.04    Transfer Consideration Indemnification. In the event that:
(a)    the Outstanding Principal Balance of any Transferred Receivable is:
(i)    reduced or canceled as a result of any defective or rejected goods or
services, any failure of the applicable Originator or any other Person (other
than the applicable Obligor) to complete the performance of its obligations
under the related Contract with respect to such Transferred Receivable, any
discount or any other adjustment by the applicable Originator or any
governmental or regulatory action (other than a discharge in bankruptcy of the
related Obligor), or
(ii)    reduced or canceled as a result of a defense, deduction, setoff or
dispute in respect of any claim by the Obligor thereof (whether such claim
arises out of the same or a related transaction or an unrelated transaction), or
(iii)    reduced or canceled on account of the obligation of any Originator or
any Affiliate thereof to pay to the related Obligor any rebate or refund, or
(iv)    less than the amount included in calculating the Borrowing Base for
purposes of any Borrowing Base Report for any reason other than (x) the receipt
of a payment of principal of such Transferred Receivable in cash or (y) the
write-off as uncollectible of all


-8-



--------------------------------------------------------------------------------





or any portion of the Outstanding Principal Balance of such Transferred
Receivable in accordance with the applicable Originator’s Credit and Collection
Policy, or
(b)    any of the representations and warranties set forth in Section 3.17,
Section 3.19 or Section 3.21 is not true when made or deemed made with respect
to any Transferred Receivable,
then, in such event, the applicable Originator shall pay to Transferee, in cash,
monthly in arrears, on the last Business Day of each calendar month, an amount
equal to, in the case of clause (a) above, the amount of any such reduction or
cancellation and any reduction or deficiency in the Borrowing Base resulting
from, arising out of or relating to any of the circumstances described in clause
(a) and, in the case of clause (b) above, the Outstanding Principal Balance of
such Transferred Receivable; provided that no payment shall be due with respect
to (i) a Transferred Receivable as a result of the representation and warranty
set forth in Section 3.17 with respect thereto not being true as of the related
Transfer Date if such representation and warranty was true as of the Calculation
Date for the calendar month in which such Transfer Date occurred or (ii) any
reduction or cancellation of the Outstanding Principal Balance of any
Transferred Receivable or any reduction or deficiency in the Borrowing Base
which is due to uncollectibility of such Transferred Receivable on account of
the insolvency, bankruptcy or lack of creditworthiness of the related Obligor or
any other failure or inability (not due to actions of any Originator) on the
part of the related Obligor to pay the amount of such Transferred Receivable.
Section 2.05    Payments and Computations, Etc. All cash amounts to be paid or
deposited by Transferee hereunder shall be paid or deposited in accordance with
the terms hereof on the day when due in immediately available funds to the
account of the related Originator designated from time to time by such
Originator or as otherwise directed by such Originator. In the event that any
cash payment owed by any Person hereunder becomes due on a day that is not a
Business Day, then such payment shall be made on the next succeeding Business
Day. If any Person fails to pay or deliver any cash or other amount hereunder
when due, such Person agrees to pay, on demand, the Default Fee in respect
thereof until paid in full; provided, however, that such Default Fee shall not
at any time exceed the maximum rate permitted by applicable law. All
computations of interest payable hereunder shall be made on the basis of a year
of 360 days for the actual number of days (including the first but excluding the
last day) elapsed.
Section 2.06    Transfer of Records. (a) In connection with the transfer of
Transferred Receivables hereunder, each Originator hereby sells, transfers,
assigns and otherwise conveys, and delivers, to Transferee all of such
Originator’s right and title to and interest in the Records relating to all
Transferred Receivables sold or contributed by it hereunder, without the need
for any further documentation in connection with such sale, assignment, transfer
or other conveyance (it being understood and agreed that any Records that are
not assignable (whether by express restriction not rendered ineffective by the
UCC or by virtue of confidentiality provisions) according to their terms are
excluded from such sale, transfer, assignment or conveyance; provided, that upon
reasonable request of Transferee (or its assigns), the applicable Originator
will use its commercially reasonable efforts to obtain consent to the assignment
from the relevant counterparty). In connection with such transfer, each
Originator hereby grants to each of Transferee, the Collateral Agent (so long as
any


-9-



--------------------------------------------------------------------------------





Obligations remain outstanding) and the Servicer an irrevocable, non-exclusive
license to use, without royalty or payment of any kind, all software used by
such Originator to account for the Transferred Receivables originated by such
Originator, to the extent necessary to administer the Transferred Receivables
originated by such Originator, whether such software is owned by such Originator
or is owned by others and used by such Originator under license agreements with
respect thereto; provided that should the consent of any licensor of such
software be required for the grant of the license described herein, to be
effective, the applicable Originator hereby agrees that upon the request of
Transferee, the Collateral Agent (so long as any Obligations remain outstanding)
or the Servicer, such Originator will use its commercially reasonable efforts to
obtain the consent of such third-party licensor. The license granted hereby
shall be irrevocable until the payment in full of the Obligations and
termination of all Commitments under the Credit Agreement, and shall terminate
on the date this Agreement terminates in accordance with its terms.
(b)    Each Originator (i) shall take such action requested by Transferee and/or
the Collateral Agent (as Transferee’s assignee), from time to time hereafter,
that may be reasonably necessary or appropriate to ensure that Transferee and
its assigns under the Credit Agreement have an enforceable ownership interest in
the Records transferred to Transferee under Section 2.06(a) by such Originator
relating to the Transferred Receivables purchased from such Originator hereunder
and (ii) shall use its commercially reasonable efforts to ensure that
Transferee, the Collateral Agent and the Servicer each has an enforceable right
(whether by license or sublicense, subject to obtaining any required licensor
consent requested under Section 2.06(a), or otherwise), until the payment in
full of all the Obligations and termination of all Commitments under the Credit
Agreement, to use all of the computer software used by such Originator to
account for the Transferred Receivables and/or to recreate such Records.
Section 2.07    Characterization. If, notwithstanding the intention of the
parties expressed in Section 2.02(c), any sale or contribution by any Originator
to Transferee of Transferred Receivables, Related Security or Collections
hereunder shall be characterized as a secured loan and not a sale or
contribution or such sale or contribution shall for any reason be ineffective or
unenforceable, then this Agreement shall be deemed to constitute a security
agreement under the UCC and any other Requirement of Law. For this purpose and
without being in derogation of the parties’ intention that the sale or
contribution of Transferred Receivables, Related Security and Collections
hereunder shall constitute a true sale or true contribution thereof, each
Originator hereby grants to Transferee a security interest in all of such
Originator’s right, title and interest, whether now owned or hereafter acquired,
in, to and under all Transferred Receivables originated by such Originator and
all Related Security relating thereto and all Collections thereof now existing
and hereafter arising, each Lockbox and Collection Account, all other rights and
payments relating to such Transferred Receivables and all proceeds of the
foregoing, to secure the prompt and complete payment of a loan deemed to have
been made in an amount equal to the Transfer Consideration of such Transferred
Receivables together with all other obligations of such Originator hereunder,
which security interest shall be prior to all other Liens thereon. Transferee
and its assigns shall have, in addition to the rights and remedies which they
may have under this Agreement, all other rights and remedies provided to a
secured creditor under the UCC and other applicable law, which rights and
remedies shall be cumulative.


-10-



--------------------------------------------------------------------------------





ARTICLE III

REPRESENTATIONS AND WARRANTIES
Each Originator, with respect to itself, hereby represents and warrants to
Transferee on the date hereof and on each Transfer Date:
Section 3.01    Organizational Status and Existence; Organizational Power and
Authority. Such Originator (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to carry on its business as now conducted, (c) is
qualified to do business, and is in good standing, in each jurisdiction where
such qualification is required, except where the failure to qualify or be in
good standing would not reasonably be expected to have a Material Adverse Effect
and (d) has the power and authority to execute, deliver and perform its
obligations under this Agreement and each other agreement or instrument
contemplated thereby to which it is or will be a party.
Section 3.02    UCC Matters. The state of organization of such Originator, the
organizational number issued to it by its state of organization and its Federal
employer identification number are set forth in Exhibit II. Such Originator’s
current mailing address and the current location of its place of business (if it
has only one) or its current chief executive office (if it has more than one
place of business), are disclosed on Exhibit II; each Originator has no other
principal places of business except those set forth in Exhibit II. Such
Originator’s name in which it has executed this Agreement is the exact name as
it appears in its organizational documents as filed with its jurisdiction of
organization. Except as set forth on Exhibit II, such Originator has not, during
the past five years, been known by or used any other corporate or fictitious
name, or been a party to any merger or consolidation, or been a party to any
acquisition. Except as set forth on Exhibit II, no financing statement or
security agreement describing all or any portion of the Transferred Receivables
originated by such Originator, Related Security relating thereto or Collections
thereof which has not lapsed or been terminated or under which the related
security interest has not been released as to such Transferred Receivables,
Related Security relating thereto and Collections thereof, naming such
Originator as debtor has been filed or is of record in any jurisdiction.
Originators may update such Exhibit from time to time subject to compliance with
Section 5.08 hereof.
Section 3.03    Authorization; Enforceability. The consummation of the
First-Step Transactions are within such Originator’s organizational powers and
have been duly authorized by all necessary organizational actions. This
Agreement has been duly executed and delivered by such Originator and
constitutes a legal, valid and binding obligation of such Originator,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
Section 3.04    Governmental Approvals; No Conflicts. The execution, delivery
and performance of this Agreement by each Originator (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) for filings necessary to perfect Liens created
pursuant to the Loan Documents and (iii) such consents or approvals the failure
of which


-11-



--------------------------------------------------------------------------------





to be obtained or made could not reasonably be expected to have a Material
Adverse Effect, (b) will not violate any Requirement of Law applicable to such
Originator, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon it or its assets (other than a
violation of or conflict with an unenforceable transfer restriction), or give
rise to a right thereunder to require any payment to be made by such Originator
(other than, as applicable, expenses of obtaining releases with respect to Liens
on Transferred Receivables that are to be released concurrently with their
transfer to the Transferee) and (d) will not result in the creation or
imposition of any Lien on any assets of such Originator, except Liens created
pursuant to the Loan Documents; except with respect to clauses (b) and (c)
above, for any such violation or default that would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.
Section 3.05    No Material Misstatements. (a) Any written information, report,
financial statement, exhibit or schedule (other than projections, estimates or
information of a general economic nature or general industry nature) prepared by
or on behalf of any Originator, the Parent and its Subsidiaries or any of their
representatives and made available by any Originator or its representatives to
the Transferee, Agents or any Lender in connection with the Transactions or the
other transactions contemplated by the Loan Documents, when taken as a whole,
was true and correct in all material respects, as of the date such information
was furnished to Transferee, the Agents or any Lender and as of the Effective
Date and did not, taken as a whole, contain any untrue statement of a material
fact as of any such date or omit to state a material fact necessary in order to
make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.
(b)    The projections and estimates and information of a general economic
nature prepared by or on behalf of any Originator, the Parent and its
Subsidiaries or any of their representatives and made available by any
Originator or its representatives to the Transferee, any Agent or any Lender in
connection with the Transactions or the other transactions contemplated by the
Loan Documents (i) have been prepared in good faith based upon assumptions
believed by such Originator to be reasonable as of the date thereof (it being
understood that actual results may vary materially from the projections), as of
the date such projections and estimates were furnished to Transferee, the Agents
or any Lender and as of the Effective Date and (ii) as of the Effective Date,
have not been modified in any material respect by such Originator.
Section 3.06    No Material Adverse Effect. Since December 31, 2016, no event,
change or condition has occurred that has had, or would reasonably be expected
to have, a Material Adverse Effect.
Section 3.07    Litigation and Investigations. There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of such Originator, threatened against or affecting
such Originator or its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than Disclosed Matters) or (ii) that involve this
Agreement or the First-Step Transactions.


-12-



--------------------------------------------------------------------------------





Section 3.08    Compliance with Laws. Such Originator is in compliance with all
Requirements of Law applicable to it or its property, except where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. No Transferred Receivable sold or
contributed by such Originator hereunder contravenes in any material respect any
Requirement of Law.
Section 3.09    Taxes. Except as is not, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect, such Originator and each
of its Subsidiaries has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except Taxes that are being contested in good
faith by appropriate proceedings and for which it has set aside on its books
adequate reserves. No Tax liens have been filed and no claims are being asserted
with respect to any such Taxes.
Section 3.10    ERISA. Except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect or as set forth on
Schedule 3.10, (i) each Originator and its ERISA Affiliates has maintained each
Plan in compliance with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder and (ii) no ERISA Event has
occurred or is reasonably expected to occur. The aggregate unfunded liabilities
(determined on the basis of the assumptions and methodology utilized by each
Originator and each of its ERISA Affiliates under GAAP) would not reasonably be
expected to result in a Material Adverse Effect.
Section 3.11    Margin Regulations. Such Originator is not engaged in the
business of extending credit for the purpose of “purchasing” or “carrying” any
“margin security”, as such terms are defined in Regulation U of the Board as now
and from time to time hereafter in effect. No portion of the proceeds of the
cash sales made hereunder or any distributions received by such Originator from
Transferee will be used, directly or indirectly, for the purpose of purchasing
or carrying any Margin Stock, for the purpose of reducing or retiring any
Indebtedness that was originally incurred to purchase or carry any Margin Stock
or for any other purpose that might cause any portion of such proceeds to be
considered a “purpose credit” within the meaning of Regulation T, U or X of the
Board. Such Originator will not take or permit to be taken any action that might
cause any Loan Document to violate any regulation of the Board.
Section 3.12    Credit and Collection Policy. Each Originator has complied in
all material respects with its respective Credit and Collection Policy in regard
to each Transferred Receivable and the related Contract, and no Originator has
made any change to its respective Credit and Collection Policy, except as
permitted by Section 6.02.
Section 3.13    Investment Company Status. Such Originator is not and will not
be required to register as an “investment company” under, and as defined in, the
Investment Company Act of 1940.
Section 3.14    Solvency. Immediately after (a) the consummation of the
First-Step Transactions on the date hereof and (b) each Transfer Date to occur
from and after the date hereof, (i) the present fair value of the assets of such
Originator is not less than the amount required to pay its debts and other
liabilities, subordinated, contingent or otherwise, (ii) the present fair
saleable


-13-



--------------------------------------------------------------------------------





value of the property of such Originator is not less than the amount that will
be required to pay its debts and other liabilities, subordinated, contingent or
otherwise, as such liabilities become absolute and matured, (iii) such
Originator does not intend to and does not believe that it will incur debts and
other liabilities, subordinated, contingent or otherwise, beyond its ability to
pay such debts and liabilities as they become absolute and matured, (iv) such
Originator will not have unreasonably small capital for a business or
transaction in which it is engaged or is about to engage in and (v) such
Originator will not transfer any Receivables to the Transferee with the intent
to hinder, delay or defraud any Person.
Section 3.15    Title, Perfection and Priority. Immediately prior to the sale or
contribution of such Originator’s right, title and interest to, in and under a
Transferred Receivable originated by such Originator, the Related Security
relating thereto and the Collections thereof by such Originator hereunder, such
Originator shall have good and valid rights in or the power to transfer such
Transferred Receivable, the Related Security relating thereto and the
Collections thereof and title to such Transferred Receivables, the Related
Security relating thereto and the Collections thereof to be sold or contributed,
free and clear of all Liens (other than Liens to be released upon the transfer
of such Transferred Receivable), and each such sale or contribution hereunder
constitutes a valid sale or contribution, transfer and assignment of all of such
Originator’s right, title and interest in, to and under such Transferred
Receivables, Related Security relating thereto and Collections thereof
contributed by it, free and clear of any Liens. On or before the date hereof and
before the generation by such Originator of any new Transferred Receivable after
the date hereof to be sold or contributed or otherwise conveyed hereunder, all
financing statements and other documents, if any, required to be recorded or
filed in order to perfect and protect Transferee’s ownership interest in such
Transferred Receivable, Related Security relating thereto and Collections
thereof against all creditors of and purchasers from such Originator will have
been duly filed in each filing office necessary for such purpose, and all filing
fees and taxes, if any, payable in connection with such filings shall have been
paid in full.
Section 3.16    Information Regarding Collection Accounts. Exhibit III lists all
Collection Accounts, Collection Banks and Lockboxes as of the Effective Date and
such schedule correctly identifies the name, address and telephone number of
each depository, the name in which the account is held and the complete account
number therefor. Each Collection Account constitutes a deposit account within
the meaning of the applicable UCC. No Collection Account is in the name of any
person other than the Transferee.
Section 3.17    Eligible Receivables. Each Transferred Receivable reflected in
any Borrowing Base Report as an Eligible Receivable was an Eligible Receivable
as of the date of its transfer to the Transferee hereunder.


-14-



--------------------------------------------------------------------------------





Section 3.18    Reliance on Separate Legal Identity. Such Originator
acknowledges that each of Transferee, the Agents and the Lenders are entering
into the Loan Documents to which they are parties in reliance upon Transferee’s
identity as a legal entity separate from such Originator and its Subsidiaries.
Section 3.19    Enforceability of Contracts. As of the Transfer Date with
respect to any Transferred Receivable sold or contributed, as applicable, by
such Originator hereunder each Contract related to such Transferred Receivable
was effective to create, and had created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Principal Balance of such
Transferred Receivable, enforceable against such Obligor in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
Section 3.20    Payments to Originator. With respect to each Transferred
Receivable originated by such Originator, the Transfer Consideration received by
such Originator constitutes reasonably equivalent value in consideration
therefor and such transfer was not made for or on account of an antecedent debt.
No transfer by such Originator of any Receivable hereunder is or may be voidable
under any section of the Bankruptcy Code.
Section 3.21    Nature of Transferred Receivables. Each Transferred Receivable
constitutes an “account” or a “payment intangible” under the UCC.
Section 3.22    No Brokers. No broker or finder acting on behalf of such
Originator was employed or utilized in connection with this Agreement or the
Transactions and such Originator has no obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.
Section 3.23    Instructions to Obligors. All Obligors have been instructed to
make payments to a Lockbox or Collection Account and, subject to Section 6.02,
no Obligor has been instructed to make payments to any other accounts or
lockboxes.
Section 3.24    Compliance with Anti-Terrorism Laws, Anti-Corruption Laws and
Sanctions.
(a)    None of such Originator and its Subsidiaries is (i) in violation of any
Anti-Terrorism Law or (ii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
(b)    Neither such Originator nor any of its Subsidiaries, nor, to the
knowledge of such Originator, any director, officer, agent, employee or other
person acting on behalf of such Originator or any of its Subsidiaries has taken
any action, directly or indirectly, that would result in a violation by such
persons of any applicable Anti-Corruption Law; and such Originator and its
Subsidiaries has instituted and maintains policies and procedures reasonably
designed to promote continued compliance therewith. Since three (3) years prior
to the date hereof, there has been no action taken by such Originator or any of
its Subsidiaries or, to the knowledge of such Originator,


-15-



--------------------------------------------------------------------------------





any officer, director, or employee, or any agent, representative, sales
intermediary, or other third party of such Originator or any of its
Subsidiaries, in each case, acting on behalf of such Originator or any of its
Subsidiaries, in violation of any applicable Anti-Corruption Law. None of such
Originator or any of its Subsidiaries has been convicted of violating any
Anti-Corruption Laws or subjected to any investigation by a Governmental
Authority for violation of any applicable Anti-


-16-



--------------------------------------------------------------------------------





Corruption Laws or received any written notice, request or citation for any
actual or potential noncompliance with any of the foregoing.
(c)    None of such Originator or any of its Subsidiaries or any director,
officer, employee, agent, or affiliate of such Originator or any of its
Subsidiaries is an individual or entity (a “Sanctioned Person”) that is, or is
owned or controlled by Persons that are: (i) the subject of any sanctions
administered or enforced by OFAC, the U.S. Department of State or the United
Nations Security Council (collectively, “Sanctions”), or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of comprehensive Sanctions. Since three (3) years prior to the date
hereof, none of such Originator or any of its Subsidiaries has knowingly engaged
in, or is now knowingly engaged in, or will engage in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was, or whose government is or was, the
subject of comprehensive Sanctions.
ARTICLE IV

CONDITIONS OF SALE OR CONTRIBUTION
Section 4.01    Conditions Precedent to Initial Contribution. The Initial
Contribution under this Agreement is subject to the conditions precedent that:
(a)    Execution of this Agreement. Transferee and the Agents shall have
received (i) from the Initial Originator either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
Transferee (which may include electronic transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement
and (ii) such other certificates, documents, instruments and agreements as
Transferee shall reasonably request in connection with the First-Step
Transactions.
(b)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. Transferee and the Agents shall have received (i) a
certificate of the Initial Originator, dated the Effective Date and executed by
its secretary or assistant secretary, which shall (A) certify the resolutions of
its board of directors, members or other body authorizing the execution,
delivery and performance of this Agreement, (B) identify by name and title and
bear the signatures of the Financial Officers and any other officers of the
Initial Originator authorized to sign this Agreement and (C) contain appropriate
attachments, including the certificate or articles of incorporation or
organization of the Initial Originator certified by the relevant authority of
the jurisdiction of organization of the Initial Originator and a true and
correct copy of its by-laws or operating, management or partnership agreement
and (ii) a long-form good-standing certificate for the Initial Originator from
its jurisdiction of organization.
(c)    Lien and Judgment Searches. Transferee and the Agents shall have received
the results of recent Lien and judgment searches in each of the jurisdictions
where the Initial Originator is located (within the meaning of Section 9-307 of
the UCC) or in which it maintains its chief executive office or principal place
of business, and such searches shall reveal no outstanding judgments against the
Initial Originator or Liens on any of the Receivables, Related Security related


-17-



--------------------------------------------------------------------------------





thereto or Collections thereof to be transferred by the Initial Originator
hereunder (other than such Liens as will be released substantially
simultaneously with the Initial Contribution).
(d)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement), as may be necessary under the UCC
of all appropriate jurisdictions to perfect Transferee’s ownership interest in
all Transferred Receivables, Related Security related thereto and Collections
thereof in which an ownership or security interest has been assigned hereunder
have been duly authorized and name the Initial Originator as the debtor/seller
and Transferee as the buyer/assignor (and the Collateral Agent, for the benefit
of the Lenders, as secured party/assignee) of the Transferred Receivables,
Related Security related thereto and Collections thereof generated by the
Initial Originator.
(e)    Opinions of Counsel. Transferee and the Agents shall have received one or
more opinions of legal counsel for the Initial Originator reasonably acceptable
to Transferee which address the following matters and such other matters as
Transferee and the Agents may reasonably request:
(i)    due authorization, execution, delivery, enforceability and other
corporate matters with respect to each of the Initial Originator;
(ii)    the perfection and priority of Transferee’s interest, under the
applicable UCC, in (x) all of the Transferred Receivables and (y) all proceeds
of any of the foregoing;
(iii)    the inapplicability of the doctrine of substantive consolidation to
Transferee with respect to the Initial Originator in connection with any
bankruptcy proceeding involving Transferee or the Initial Originator; and
(iv)    the existence of a “true sale” or “true contribution” of the Transferred
Receivables from the Initial Originator to Transferee under the terms of this
Agreement on each Transfer Date that may occur hereunder upon delivery of the
Transfer Consideration therefor and a Transfer Report relating thereto.
(f)    Certificate. Transferee and the Agents shall have received a certificate
executed by a Financial Officer of the Initial Originator certifying that, as of
the date of the Initial Contribution, no Termination Event or Unmatured
Termination Event exists and is continuing, stating that the representations and
warranties of the Initial Originator contained in Article III are true and
correct in all material respects (without duplicating materiality standards in
such representations and warranties) as of such date and certifying any other
factual matters as may be reasonably requested by the Transferee.
(g)    All of the conditions under Section 7.01 of the Credit Agreement shall
have been satisfied or waived in accordance with the terms thereof.
Section 4.02    Conditions Precedent to Subsequent Contributions or Sales. Each
contribution or sale after the Initial Contribution shall be subject to the
further conditions precedent that: (a) the Termination Date shall not have
occurred; and (b) on the date such Transferred


-18-



--------------------------------------------------------------------------------





Receivable came into existence, the following statement shall be true (and
acceptance of the Transfer Consideration for such Transferred Receivable shall
constitute a representation and warranty by the applicable Originator that such
statements is then true): the representations and warranties set forth in
Article III are true and correct in all material respects (without duplicating
materiality standards in such representations and warranties) on and as of the
date such Transferred Receivable came into existence as though made on and as of
such date, except to the extent such representations and warranties are
expressly limited to an earlier date.
Notwithstanding the foregoing conditions precedent, upon delivery of the
Transfer Consideration for any Transferred Receivable, title to such Transferred
Receivable and the Related Security and Collections with respect thereto shall
vest in Transferee, whether or not the conditions precedent to Transferee’s
obligation to deliver the Transfer Consideration for such Transferred Receivable
were in fact satisfied. The failure of any Originator to satisfy any of the
foregoing conditions precedent, however, shall give rise to a right of
Transferee to rescind the related sale or contribution and (i) (in the case of a
contribution) reduce the value of SPV Holdco’s equity interest in Transferee and
the Originator’s equity interest in SPV Holdco, or (ii) (in the case of a sale
for which the Transfer Consideration was a Subordinated Note) reduce the
outstanding principal amount of such Subordinated Note, or (iii) (in the case of
a sale for which the Transfer Consideration was cash) a right of the Transferee
to receive a Transfer Consideration Indemnification Payment in respect of such
Transferred Receivable. Any such reduction or such Transfer Consideration
Indemnification Payment shall be in an amount equal to the Transfer
Consideration (and corresponding to the type thereof) that shall have been
delivered with respect to any Transferred Receivables related thereto.
ARTICLE V

AFFIRMATIVE COVENANTS
Until the date on which this Agreement terminates in accordance with its terms,
each Originator, with respect to itself hereby covenants as set forth below:
Section 5.01    Certain Information. Such Originator will furnish to the
Transferee and the Agents from time to time such reports and other financial
information with respect to it and the Transferred Receivables, Related Security
or Collections, in each case, as the Transferee and the Agents may reasonably
request.
Section 5.02    Notices of Material Events. Such Originator will furnish to
Transferee (with a copy to Agents) prompt written notice of the following:
(a)    the occurrence of any Termination Event or Unmatured Termination Event;
(b)    the filing or commencement of any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against such Originator or any of its Material Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect;


-19-



--------------------------------------------------------------------------------





(c)    any Lien, other than in favor of the Collateral Agent, is filed or
asserted against any Transferred Receivable, Related Security related thereto or
Collections thereof and any Financial Officer or executive officer of such
Originator, or other officer or similar official thereof responsible for the
administration of the obligations of such Originator in respect of this
Agreement, has actual knowledge thereof;
(d)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred and are occurring, would reasonably be expected
to have a Material Adverse Effect;
(e)    any material amendment of its Credit and Collection Policy; and
(f)    any other development specific to any Originator that is not a matter of
general public knowledge that has had, or would reasonably be expected to have,
a Material Adverse Effect.
Each notice delivered under this Section 5.02 shall include a statement of a
Financial Officer or other executive officer of such Originator setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.
Section 5.03    Compliance with Agreements and Laws. Such Originator will (i)
perform each of its obligations under this Agreement and (ii) comply with all
Federal, state and local laws and regulations applicable to it and the
Transferred Receivables originated by such Originator, including those relating
to truth-in-lending, retail installment sales, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices, privacy,
licensing, taxation, ERISA and labor matters and Environmental Laws and
environmental permits, except where (a) the requirement to comply therewith is
contested in good faith by appropriate proceedings or (b) the failure to so
comply, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
Section 5.04    Existence; Conduct of Business. Such Originator will (a) do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, qualifications, licenses,
permits, franchises, governmental authorizations, intellectual property rights,
licenses and permits material to the conduct of its business, and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted and (b) carry on and conduct its business in substantially
the same manner and in substantially the same fields of enterprise as it is
presently conducted, except, in each case described in subclauses (a) and (b),
where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect; provided that any one or more Originators may merge or
consolidate into or with any other Originator (the surviving or resultant entity
of which shall assume thereby all of any such non-surviving or consolidated
Originators’ rights, duties and obligations hereunder and under any Loan
Documents to which such Originators are parties), and no provision herein or in
any Loan Documents to which such Originators are parties shall be deemed to
prohibit or to be breached by such merger or consolidation; and provided,
further, that any one or more Originators may merge or consolidate into any
Wholly Owned Subsidiary of Parent (other than any other Originator or SPV
Holdco) organized under the laws of, and with its principal place of business
in, any State of the United


-20-



--------------------------------------------------------------------------------





States or the District of Columbia (the surviving or resultant entity of which
shall assume thereby all of any such non-surviving or consolidated Originators’
rights, duties and obligations hereunder and under any Loan Documents to which
such Originators are parties) subject to satisfaction of the following
conditions: (i) advance written notice to the Agents of not less than 30 days,
(ii) the prior written consent of the Administrative Agent (and, if such
Originator is the Servicer, the Collateral Agent) not to be unreasonably
withheld or delayed and (iii) field examinations reasonably related to the
review of such merger or consolidation (separate from any conducted pursuant to
Section 5.13) and such other information, certificates, documents, instruments
and agreements relating to such assumption as any Agent shall reasonably
request.
Section 5.05    Maintenance of Assets and Properties. Such Originator will keep
and maintain all assets and other property material to the conduct of its
business in good working order and condition, ordinary wear and tear and
casualty or condemnation excepted, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.
Section 5.06    Payment of Obligations. Such Originator will, and will cause its
Subsidiaries to, pay or discharge as the same shall become due and payable in
the normal course of its business, all of their respective Material Indebtedness
and other material liabilities and obligations, including material Taxes, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings and the failure to make payment pending such contest
would not reasonably be expected to result in a Material Adverse Effect or (b)
it or such Subsidiary, if any, has set aside on its books adequate reserves with
respect thereto in accordance with GAAP.
Section 5.07    Title. Such Originator will take all necessary action to
establish and maintain, irrevocably in Transferee (i) legal and equitable title
to the Transferred Receivables originated by such Originator and the Collection
Accounts and (ii) all of such Originator’s right, title and interest in the
Related Security associated with such Transferred Receivables, in each case,
free and clear of any Liens, other than Liens in favor of Transferee (or its
assigns) (including, without limitation, the filing of all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Transferee’s
ownership interest in such Transferred Receivables, Collection Accounts and
Related Security and such other action to perfect, protect or more fully
evidence the ownership interest of Transferee as Transferee may reasonably
request).
Section 5.08    Originator to Maintain Perfection and Priority. In order to
evidence the interests of Transferee under this Agreement, such Originator
shall, from time to time take such action, or execute and deliver such
instruments as may be necessary or advisable to maintain and perfect, as a
first-priority interest, Transferee’s ownership interest in the Transferred
Receivables originated by such Originator, Related Security related thereto and
Collections thereof. Such Originator, at the request of Transferee, shall, from
time to time, prepare and present to Transferee upon request for Transferee’s
authorization and approval all financing statements, amendments, continuations
(or initial financing statements in lieu of continuations), or other filings
necessary to continue, maintain and perfect Transferee’s ownership interest in
such Transferred Receivables, Related Security related thereto and Collections
thereof as a first-priority interest. Such Originator


-21-



--------------------------------------------------------------------------------





hereby authorizes Transferee to file such financing statements under the UCC.
Notwithstanding anything else in the Loan Documents to the contrary, (i) no such
Originator shall, prior to the Payment Date, have any authority to file a
termination, partial termination, release, partial release or any amendment of
any such financing statements that deletes the name of a debtor or excludes
collateral of any such financing statements, without the prior written consent
of Transferee and (ii) such Originator shall not be required to take any actions
in compliance with the laws of any jurisdiction outside of the United States in
connection with the transfer or pledge pursuant to the Loan Documents of any
Transferred Receivables of an Obligor domiciled in such jurisdiction.
Section 5.09    Deposit of Collections. Such Originator shall (i) deposit or
cause to be deposited promptly into a Collection Account or a Lockbox (or in the
case of cash Collections not received in a Lockbox or by wire transfer, within
one Business Day after receipt by the collections department of such
Originator), all Collections it may receive with respect to any Transferred
Receivable originated by such Originator, (ii) instruct all Obligors to remit
all their payments in respect of Transferred Receivables to Lockboxes or
Collection Accounts, subject to Section 6.02, and (iii) not deposit or otherwise
credit, or cause or permit to be so deposited or credited, to any Collection
Account cash or cash proceeds other than Collections of Transferred Receivables.
Any Collections received by any Originator other than by its collections
department shall be forwarded to its collections department within two Business
Days after receipt thereof.
Section 5.10    Use of Proceeds. Such Originator shall not use any portion of
any Transfer Consideration received hereunder (i) for a purpose that violates,
or would be inconsistent with, any Requirement of Law or (ii) to acquire any
security in any transaction which is subject to Section 12, 13 or 14 of the
Securities Exchange Act of 1934, as amended.


-22-



--------------------------------------------------------------------------------





Section 5.11    Books and Records. Such Originator will keep proper books and
records in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.
Section 5.12    Access to Accountants. Such Originator hereby authorizes
Transferee (or an Agent as Transferee’s assignee) to communicate directly with
its independent certified public accountants and authorizes and shall instruct
those accountants and advisors to disclose and make available to Transferee (or
an Agent as Transferee’s assignee) any and all reports and other financial
information relating to such Originator and its Subsidiaries (including copies
of any issued management letters) reasonably requested by the Agents, and to
discuss matters with respect to its business, financial condition and other
affairs; provided that, (x) only Transferee (or an Agent as Transferee’s
assignee) may exercise rights under this Section 5.12 and (y) excluding any such
communications during the occurrence and continuance of a Termination Event or
Unmatured Termination Event, Transferee (or an Agent as Transferee’s assignee)
may make up to two communications in any calendar year and, if a Termination
Event or Unmatured Termination Event has occurred and is continuing, as many as
Transferee (or an Agent as Transferee’s assignee) reasonably determines to be
appropriate (for purposes of this proviso, a single “communication” may consist
of multiple telephone conferences and items of correspondence so long as such
telephone conferences and items of correspondence occur at or around the same
period of time).
Section 5.13    Audits. Such Originator will, from time to time during regular
business hours as requested by the Transferee and the Agents upon reasonable
notice and at the sole cost of the Originators, permit the Transferee and the
Agents, their agents or representatives and other third parties retained by the
Agents for purposes of field examinations and collateral monitoring services:
(i) to examine and make copies of and abstracts from all Records in the
possession or under the control of such Person relating to the Transferred
Receivables, including, without limitation, the related Contracts and (ii) to
visit the offices and properties of such Person for the purpose of examining
such materials described in clause (i) above, and to discuss matters relating to
such Person’s financial condition or the Transferred Receivables or any Person’s
performance under any of the Loan Documents or any Person’s performance under
the Contracts and, in each case, with any of the officers or employees of any
Originator having knowledge of such matters; provided that, excluding any such
field examinations during the occurrence and continuance of a Termination Event
or Unmatured Termination Event, only two field examinations may be conducted
during any calendar year and, if a Termination Event or Unmatured Termination
Event has occurred and is continuing, as many as Transferee (or an Agent as
Transferee’s Assignee) reasonably determines to be appropriate (for purposes of
this proviso, a single “field examination” may consist of multiple examinations
and visits so long as such examinations and visits occur within a fourteen-day
period or such longer period reasonably necessary to complete the related
audit). The Transferee and the Agents shall perform such inspections together
and shall cooperate with one another to establish the scope of any audit and the
timing of such inspections. In addition to, and not in limitation of, the
foregoing, whether or not a Termination Event or Unmatured Termination Event
exists, the Transferee and the Collateral Agent shall have the right,
exercisable at any time but on no more than two (2) occasions during any
calendar year, to verify with Obligors the validity or amount of Transferred
Receivables and Related Security, provided that, (a) such verification shall be
undertaken by a firm selected by the Agents (any such firm being referred to
herein as the “Auditor”),


-23-



--------------------------------------------------------------------------------





(b) the Auditor shall expressly agree in writing (i) the scope and detailed
verification procedures required by the Agents, (ii) the basis of sampling the
Transferred Receivables and Related Security that shall be subject to
verification procedures and (iii) that the Agents shall have full access to the
results of such verification, which shall be provided by the Auditor in a
written form, (c) the Auditor that is then undertaking verifications of
Transferred Receivables and Related Security on behalf of the Agents shall state
to the Obligors that such verification (whether undertaken in writing or by
telephone verification) is being conducted on behalf of the Originators, and (d)
nothing contained in this Section 5.13 shall limit or impair the verification
rights of the Agents set forth in Section 5.05(d) of the Credit Agreement. Such
Originator shall cooperate fully with the Collateral Agent in an effort to
facilitate and promptly conclude any such verification process.
Section 5.14    Compliance with Contracts and Credit and Collection Policy. Such
Originator will (i) perform and comply in all material respects with all
provisions, covenants and other obligations required to be observed by it under
the Contracts related to the Transferred Receivables originated by such
Originator, in each case to the same extent as though such Transferred
Receivables had not been transferred to Transferee and (ii) comply in all
material respects with its respective Credit and Collection Policy in regard to
each Transferred Receivable originated by such Originator and the related
Contract.
Section 5.15    Separateness of Transferee. Such Originator will maintain
Transferee’s identity as a separate legal entity and to make it manifest to
third parties that Transferee is an entity with assets and liabilities distinct
from those of such Originator and any Affiliates thereof and not just a division
of such Originator or any such Affiliate. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, such
Originator (i) will not hold itself out to third parties as liable for the debts
of Transferee nor assert that it owns the Transferred Receivables originated by
such Originator, and other assets, transferred to Transferee and (ii) will take
all other actions necessary on its part to ensure that Transferee is at all
times in compliance with the “separateness covenants” set forth in Section 8.15
of the Credit Agreement.
Section 5.16    Further Assurances. Without limiting the foregoing, such
Originator will, and will cause each Subsidiary to, execute and deliver, or
cause to be executed and delivered, to Transferee (or its assigns) such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements and
other documents and such other actions or deliveries of the type required by
Section 5.08, as applicable), which may be required by law or which Transferee
(or its assigns) may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
evidence the sale or contribution of the Transferred Receivables originated by
such Originator, the Related Security related thereto and the Collections
thereof under this Agreement, all at the expense of such Originator.
ARTICLE VI

NEGATIVE COVENANTS
Until the date on which this Agreement terminates in accordance with its terms,
each Originator, with respect to itself hereby covenants as set forth below:


-24-



--------------------------------------------------------------------------------





Section 6.01    Change in Name, Jurisdiction of Organization. Such Originator
will not change (i) its name as it appears in official filings in the
jurisdiction of its organization, (ii) its status as a “registered organization”
(within the meaning of Article 9 of any applicable enactment of the UCC) in such
jurisdiction, (iii) its organizational identification number, if any, issued by
its jurisdiction of organization, or (iv) its jurisdiction of organization
unless it shall have in any such case: (A) given Transferee (or its assigns) at
least 30 days’ prior written notice thereof and (B) delivered to Transferee (or
its assigns) all financing statements, instruments and other documents requested
by Transferee (or its assigns) in connection with such change or relocation.


-25-



--------------------------------------------------------------------------------





Section 6.02    Modifications of Transferred Receivables, Credit and Collection
Policies and Instructions to Obligors. Such Originator shall not, without the
prior written consent of the Collateral Agent, not to be unreasonably withheld
or delayed, (i) extend, amend, forgive, discharge, compromise, waive, cancel or
otherwise modify the terms of any Transferred Receivable or amend, modify or
waive any term or condition of any Contract related to the collection and
enforcement (including the manner of payment) of the Transferred Receivables;
provided that such Originator, as Servicer or a delegate of Servicer, may take
such actions as are permitted pursuant to the Loan Documents and the Credit and
Collection Policies, or (ii) amend, modify or waive any term or provision of the
Credit and Collection Policies in any material respect. Such Originator shall
not make any change in the instructions to Obligors regarding the deposit of
Collections with respect to the Transferred Receivables, except (i) pursuant to
Section 9.13 or (ii) as and to the extent instructed by Transferee in
furtherance of any such change the Transferee is required or permitted to make
under Section 3.01 of the Credit Agreement or pursuant to Section 9.02 of the
Credit Agreement.
Section 6.03    No Commingling. Such Originator shall not deposit, or permit the
deposit of, any funds that do not constitute Collections of Transferred
Receivables into any Collection Account.
Section 6.04    Sales, Liens. Such Originator will not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, or create or suffer to exist any Lien upon (including the filing of
any financing statement) or with respect to, any Transferred Receivable
originated by such Originator, Related Security related thereto or Collections
thereof, or any Lockbox or Collection Account, or assign any right to receive
income with respect thereto other than, in each case, the creation of the
interests therein in favor of Transferee (or its assigns) provided for in any
Loan Document, and such Originator will defend the right, title and interest of
Transferee in, to and under any of the foregoing property, against all claims of
third parties.
Section 6.05    Insolvency Proceedings. Such Originator shall not, nor will it
permit any Subsidiary to, (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in Section
7.01(f), (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Originator or
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing.
Section 6.06    Sale Characterization. Such Originator will not, and will not
permit any Affiliate to, make statements or disclosures, prepare any financial
statements or in any other respect account for or treat the transactions
contemplated hereby in any manner other than as a contribution or sale, as the
case may be, of the Transferred Receivables originated by such Originator, the
Related Security related thereto and the Collections thereof by such Originator
to Transferee or


-26-



--------------------------------------------------------------------------------





in any other respect account for or treat the transactions contemplated hereby
in any manner other than as a contribution or sale, as the case may be, of such
Transferred Receivables, the Related Security related thereto and the
Collections thereof by such Originator to Transferee except to the extent that
(i) such transactions are not recognized on account of consolidated financial
reporting in accordance with GAAP and (ii) in accordance with applicable tax
principles, each transfer is ignored for tax reporting purposes (it being
understood that such Originator shall continue to treat the transactions
contemplated hereby as described above for all legal purposes notwithstanding
any such accounting standards or tax principles).
ARTICLE VII

TERMINATION EVENTS
Section 7.01    Termination Events. The occurrence of any one or more of the
following events shall constitute a “Termination Event”:
(a)    any Originator shall fail to make any payment or deposit required
hereunder when due and such failure shall continue for three consecutive
Business Days after the earlier to occur of the date on which such Originator
obtains actual knowledge of such failure or the date on which written notice of
such failure is delivered to such Originator by Transferee or the Agents;
(b)    any representation or warranty made or deemed made by or on behalf of any
Originator in or in connection with this Agreement or in any certificate,
Transfer Report or other document furnished pursuant to or in connection with
this Agreement, shall prove to have been false or misleading in any material
respect when made or deemed made, and, if capable of being remedied, such event
shall continue unremedied for two Business Days; provided that, in the event any
of the representations and warranties set forth in Section 3.17, Section 3.19 or
Section 3.21 is not true when made or deemed made with respect to any
Transferred Receivable, such event shall not constitute a Termination Event if
the applicable Originator timely pays to Transferee the Outstanding Principal
Balance of such Transferred Receivable in cash in accordance with Section 2.04;
(c)    any Originator shall fail to observe or perform any covenant, condition
or agreement contained in Section 2.02(a), 5.02(a), 5.04(a), 5.09, 5.10 or in
Article VI; provided that solely in the case of Section 5.09 such failure shall
continue unremedied for three Business Days;
(d)    any Originator shall fail to observe or perform any material covenant,
condition or agreement contained in this Agreement (other than those which
constitute a Termination Event under another subsection of this Section 7.01),
and such failure shall continue unremedied for a period of 30 days after the
earlier of (i) such Originator’s actual knowledge of such failure and (ii) the
date on which written notice of such failure shall have been given to such
Originator by the Transferee or the Agents;
(e)    with respect to any Originator, (i) any event or condition occurs that
(A) results in any Material Indebtedness of such Originator becoming due prior
to its scheduled maturity or (B) enables or permits (all applicable grace
periods having expired) the holder or holders of any


-27-



--------------------------------------------------------------------------------





Material Indebtedness of such Originator or any trustee or agent on its or their
behalf to cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or (ii) such Originator shall fail to pay the principal of any such
Material Indebtedness at the stated final maturity thereof; provided that this
clause (e) shall not apply to secured Indebtedness that (x) becomes due in whole
or in part as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or as a result of any other customary
mandatory prepayment events, and (y) is timely repaid as and to the extent
required by the agreements governing such Indebtedness;
(f)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of any Originator, or of a substantial
part of the assets of any Originator, under the Bankruptcy Code, or any other
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
liquidator, receiver, administrator, administrative receiver, compulsory
manager, trustee, custodian, sequestrator, conservator or other similar official
for any Originator or for a substantial part of the assets of any Originator or
(iii) the winding up or liquidation of any Originator; and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(g)    any Originator shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under the
Bankruptcy Code, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in clause (f) above, (iii) apply for or consent to the
appointment of an administrator, administrative receiver, compulsory manager,
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Originator or for a substantial part of the assets of such Originator, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
(h)    any Originator shall admit in writing its inability or fail generally to
pay its debts as they become due;
(i)    failure of any Originator to pay one or more final judgments aggregating
in excess of $5,000,000 (to the extent not covered by insurance) which judgments
are not discharged or effectively waived or stayed for a period of 45 days, or
any action shall be legally taken by a judgment creditor to levy upon assets or
properties of such Originator to enforce any such judgments that individually or
in the aggregate exceed $5,000,000;
(j)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;
(k)    the Internal Revenue Service shall file notice of a Lien pursuant to
Section 6323 of the Code with regard to any of the Transferred Receivables or
the Related Security or the PBGC shall file notice of a Lien pursuant to Section
4068 of ERISA with regard to any of the


-28-



--------------------------------------------------------------------------------





Transferred Receivables or the Related Security and any such Lien shall not have
been released within seven days after the date of such filing;
(l)    any event shall have occurred that, alone or together with other events,
has a Material Adverse Effect;
(m)    a Change in Control shall occur;
(n)    any material provision of this Agreement shall terminate in whole or in
part (except in accordance with its terms), or shall cease to be valid, binding
and enforceable in accordance with its terms against any Originator, or any
Originator shall assert in writing, or engage in any action or inaction based on
any such assertion, that any provision of this Agreement has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms;
(o)    Transferee shall cease for any reason to have a valid and perfected first
priority ownership interest in the Transferred Receivables, the Related Security
relating thereto and the Collections thereof, and proceeds of the foregoing, or
Transferee (or its assigns) shall incur any loss, for which it is not
indemnified in full under any Loan Documents as and when required in accordance
with the terms of the applicable indemnification provision, resulting from any
Originator’s failure to perfect Transferee’s ownership interest in that portion
of the Related Security in which perfection cannot be accomplished under Article
9 of the relevant UCC; or
(p)    any Originator shall deliver an Immediate Originator Termination Notice.
Section 7.02    Remedies. Upon the occurrence and during the continuation of a
Termination Event, Transferee (or its assigns) may take any of the following
actions: (a) declare the Termination Date to have occurred, whereupon the
Termination Date shall forthwith occur, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Originator;
provided, however, that upon the occurrence of a Termination Event described in
Section 7.01(f) or Section 7.01(g), or of an actual or deemed entry of an order
for relief with respect to any Originator under the Bankruptcy Code, the
Termination Date shall automatically occur, without demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Originator
and (b) to the fullest extent permitted by applicable law, declare that the
Default Fee shall accrue with respect to any amounts then due and owing by each
Originator to Transferee. The aforementioned rights and remedies shall be
without limitation and shall be in addition to all other rights and remedies of
Transferee and its assigns otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including, without limitation, all rights and remedies
provided under the UCC, all of which rights shall be cumulative.
ARTICLE VIII

INDEMNIFICATION
Section 8.01    Indemnities by Originators. Without limiting any other rights
that Transferee may have hereunder or under any Requirement of Law, each
Originator hereby agrees


-29-



--------------------------------------------------------------------------------





to indemnify (and pay upon demand to) Transferee and its assigns and their
respective officers, directors, agents and employees (each, an “Indemnified
Party”) from and against any and all damages, losses, claims, taxes,
liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees, disbursements and other charges (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of the matters
set forth in clauses (i) through (xv) below, excluding, however:
(a)    Indemnified Amounts to the extent a final, non-appealable judgment of a
court of competent jurisdiction holds that such Indemnified Amounts resulted
primarily from gross negligence or willful misconduct on the part of any
Indemnified Party or any of its affiliates or any of the officers, directors,
employees, controlling persons or members of any of the foregoing;
(b)    Indemnified Amounts to the extent the same includes losses in respect of
Transferred Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; or
(c)    taxes on or measured by the overall net income of such Indemnified Party,
imposed by the United States, the Indemnified Party’s jurisdiction of
organization or the jurisdiction in which its principal office is located (or in
the case of an individual, primary residence), or any political subdivision of
any thereof, or any other jurisdiction with which such Indemnified Party has
(other than in connection with the transactions contemplated hereby) a present
or former connection;
provided, however, that nothing contained in this sentence shall limit the
liability of any Originator or limit the recourse of Transferee to any
Originator for amounts otherwise specifically provided to be paid by such
Originator under the terms of this Agreement. Subject in each case to clauses
(a), (b) and (c) above, an Originator shall indemnify Transferee and its assigns
for Indemnified Amounts relating to or resulting from:


-30-



--------------------------------------------------------------------------------





(i)    any representation or warranty made by such Originator (or any officers
of such Originator) under or in connection with any Transfer Report, this
Agreement, or any other information or report delivered by such Originator
pursuant hereto or thereto that shall have been false or incorrect when made or
deemed made (unless, in the case of any such representation or warranty made in
respect of a Transferred Receivable, Transferee has received a Transfer
Consideration Indemnification Payment in respect of clause (b) of Section 2.04
hereof with respect thereto);
(ii)    the failure by such Originator to comply with any Requirement of Law
with respect to any Transferred Receivable originated by such Originator or
Contract related thereto, or the nonconformity of such Transferred Receivable or
related Contract with any such Requirement of Law or any failure of such
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;
(iii)    any failure of such Originator to perform its duties, covenants or
other obligations in accordance with the provisions of this Agreement;
(iv)    any products liability, personal injury or damage, suit or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Transferred Receivable originated by
such Originator;
(v)    any dispute, claim, offset or defense (other than a discharge in
bankruptcy of the related Obligor) of the Obligor to the payment of any
Transferred Receivable originated by such Originator (including, without
limitation, a defense based on such Transferred Receivable or the related
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or services related to such
Transferred Receivable or the furnishing or failure to furnish such merchandise
or services;
(vi)    the commingling of Collections of Transferred Receivables at any time
with other funds;
(vii)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Loan Document, the transactions contemplated hereby,
the use of the proceeds of the transfers hereunder, the ownership of the
Transferred Receivables or any other investigation, litigation or proceeding
relating to such Originator in which any Indemnified Party becomes involved as a
result of any of the transactions contemplated hereby;
(viii)    any inability to litigate any claim against any Obligor in respect of
any

Transferred Receivable originated by such Originator as a result of such Obligor
being immune from civil and commercial law and suit on the grounds of
sovereignty or otherwise from any legal action, suit or proceeding;


-31-



--------------------------------------------------------------------------------





(ix)    any Termination Event described in Section 7.01(f) (g) or (h) with
respect to such Originator;
(x)    any failure to vest and maintain vested in Transferee, or to transfer to
Transferee, legal and equitable title to, and ownership of, the Transferred
Receivables originated by such Originator and the related Collections, and all
of such Originator’s right, title and interest in the Related Security
associated with such Transferred Receivable and the Collections thereof, in each
case, free and clear of any Lien except for Liens in favor of Transferee and its
assigns;
(xi)    the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Transferred Receivable
originated by such Originator, the Related Security and Collections with respect
thereto, and the proceeds of any thereof, whether at the time of the transfer or
at any subsequent time;
(xii)    any action or omission by such Originator which reduces or impairs the
rights of Transferee (or its assigns) with respect to any Transferred Receivable
originated by such Originator or the value of any such Transferred Receivable;
(xiii)    any attempt by any Person to void any sale or contribution hereunder
under statutory provisions or common law or equitable action;
(xiv)    the failure of the information specified in any Transfer Report
regarding a Transferred Receivable to have been accurate in all material
respects as of the date of its transfer to Transferee; and
(xv)    the failure of such Originator duly and punctually to pay and perform
its indemnity or reimbursement obligations to providers of surety bonds
guaranteeing the payment by such Originator of U.S. Customs duties.
Section 8.02    Other Costs and Expenses. Each Originator shall pay to
Transferee promptly on demand all reasonable costs and out-of-pocket expenses in
connection with the preparation, execution, delivery and administration of this
Agreement, the transactions contemplated hereby and the other documents to be
delivered hereunder, or any amendment or modification hereto or thereto. Each
Originator shall pay to Transferee promptly on demand any and all reasonable
costs and expenses of Transferee, if any, including reasonable counsel fees and
expenses in connection with the enforcement of this Agreement and the other
documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following a Termination Event.
ARTICLE IX

MISCELLANEOUS


-32-



--------------------------------------------------------------------------------





Section 9.01    Waivers and Amendments. (a) No failure or delay on the part of
Transferee (or its assigns) in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof or the exercise of any other power, right or remedy. The rights and
remedies herein provided shall be cumulative and nonexclusive of any rights or
remedies provided by law. Any waiver of this Agreement shall be effective only
in the specific instance and for the specific purpose for which given.
(b)    No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by each Originator and Transferee and, to the
extent required under the Credit Agreement, the Administrative Agent.


-33-



--------------------------------------------------------------------------------





Section 9.02    Notices. All communications and notices provided for hereunder
shall be in writing (including bank wire, telecopy or electronic facsimile
transmission or similar writing) and shall be given to the other parties hereto
at their respective addresses or telecopy numbers set forth on Exhibit VI hereto
or at such other address or telecopy number as such Person may hereafter specify
for the purpose of notice to each of the other parties hereto. Each such notice
or other communication shall be effective (a) if given by telecopy, upon the
receipt thereof, (b) if given by mail, 10 Business Days after the time such
communication is deposited in the mail with first class postage prepaid or (c)
if given by any other means, when received at the address specified in this
Section 9.02.
Section 9.03    Protection of Ownership Interests of Transferee. (a) Each
Originator agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that Transferee (or its assigns) may request,
to perfect, protect or more fully evidence the interest of Transferee hereunder
and the interest in the Transferred Receivables originated by such Originator,
Related Security relating thereto and Collections thereof, or to enable
Transferee (or its assigns) to exercise and enforce their rights and remedies
hereunder. During the occurrence and continuance of an Event of Default,
Transferee (or the Agents) may, at the related Originator’s sole cost and
expense, direct such Originator to notify the Obligors of such Transferred
Receivables of the ownership interests of Transferee under this Agreement.
During the occurrence and continuance of an Event of Default or a Liquidity
Event, Collateral Agent may exercise all rights available to it under each
Collection Account Agreement.
(b)    If any Originator fails to perform any of its obligations under Section
9.03(a), Transferee (and Collateral Agent, as Transferee’s assignee) may (but
shall not be required to) upon notice to such Originator perform, or cause
performance of, such obligations, and Transferee’s (or such assigns’) costs and
expenses incurred in connection therewith shall be payable by such Originator as
provided in Section 8.02. Each Originator irrevocably authorizes Transferee (and
Collateral Agent, as Transferee’s assignee) at any time and from time to time in
the sole discretion of Transferee (or such assignee), and appoints Transferee
(and such assignee) as its attorney(s)-in-fact, to act on behalf of such
Originator (i) to execute (if required) on behalf of such Originator as debtor
or seller and to file financing statements necessary or desirable in
Transferee’s (or such assignee’s) sole discretion to perfect and to maintain the
perfection and priority of the ownership interest of Transferee in the
Transferred Receivables originated by such Originator and associated Related
Security and Collections and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to such
Transferred Receivables as a financing statement in such offices as Transferee
(or the Collateral Agent, as Transferee’s assignee) in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
Transferee’s ownership interest in such Transferred Receivables. This
appointment is coupled with an interest and is irrevocable. Each Originator
hereby (A) authorizes Transferee (and the Collateral Agent, as Transferee’s
assignee) to file financing statements and other filing or recording documents
with respect to the Transferred Receivables originated by such Originator,
Related Security and Collections (including any amendments thereto, or
continuation or termination statements thereof), without further authorization
of such Originator, in such form and in such offices as Transferee (or such
assignee) reasonably determines appropriate to perfect or maintain


-34-



--------------------------------------------------------------------------------





the perfection of the ownership or security interests of Transferee (and the
Collateral Agent, as Transferee’s assignee) hereunder, (B) acknowledges and
agrees that it is not authorized to, and will not, file financing statements or
other filing or recording documents with respect to such Transferred
Receivables, Related Security or Collections (including any amendments thereto,
or continuation or termination statements thereof), without the express prior
written approval by the Collateral Agent (as Transferee’s assignee), consenting
to the form and substance of such filing or recording document, and (C)
approves, authorizes and ratifies any filings or recordings made by or on behalf


-35-



--------------------------------------------------------------------------------





of the Collateral Agent (as Transferee’s assignee) in connection with the
perfection of the ownership or security interests in favor of Transferee or the
Collateral Agent (as Transferee’s assignee).
Section 9.04    Confidentiality. (a) Each Originator shall maintain and shall
cause each of its employees and officers to maintain the confidentiality of any
fee letters and any confidential or proprietary information with respect to the
Agents (and their affiliates) and the Agents’ (and their affiliates’) business
obtained by it in connection with the structuring, negotiating and execution of
the transactions contemplated herein, except (i) to the extent any such
information becomes public information other than through a disclosure in
violation hereof, (ii) to the extent such information becomes available to
Transferee on a non-confidential basis from a source other than from any
Originator and (iii) that such Originator and its officers and employees may
disclose such information to such Originator’s (and its Affiliates’) directors,
external accountants and attorneys and in accordance with any applicable law,
rule, regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law) (provided that notice of any such law, rule, regulation, direction,
request, order or proceedings shall be promptly furnished to the Transferee
unless such notice is legally prohibited).
(b)    Anything herein to the contrary notwithstanding, but subject to Section
12.12 of the Credit Agreement, each Originator hereby consents to the disclosure
of any nonpublic information with respect to it (i) to Transferee, the Agents or
the Lenders, by each other, (ii) by Transferee or the Agents to any prospective
or actual assignee or participant of any of them and (iii) by the Agents to any
rating agency, commercial paper dealer or provider of a surety, guaranty or
credit or liquidity enhancement to any entity organized for the purpose of
purchasing, or making loans secured by, financial assets for which the Agents,
the Lenders or one of their respective affiliates act as the administrator
and/or agent and to any officers, directors, employees, outside accountants and
attorneys of any of the foregoing; provided that each such Person is informed of
the confidential nature of such information. In addition, the Agents and the
Lenders may disclose any such nonpublic information in accordance with any law,
rule, regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law) (provided that notice of any such law, rule, regulation, direction,
request, order or proceedings shall be promptly furnished to the Transferee
unless such notice is legally prohibited).
(c)    Transferee agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
Requirement of Laws or by any subpoena or similar legal process, (iv) to any
other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) to any Agent or Lender, (vii) with the consent of any Originator or (viii)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to Transferee on a
non-confidential basis from a source other than any Originator; provided


-36-



--------------------------------------------------------------------------------





that notice of any request, requirement or legal process referred to in
subclauses (ii) and (iii) shall be promptly furnished to the Transferee unless
such notice is legally prohibited. For the purposes of this Section,
“Information” means all information received from any Originator relating to any
Originator, the Obligors or their business, other than any such information that
is or becomes publicly available or was otherwise available to Transferee on a
non-confidential basis prior to disclosure by any Originator. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Section 9.05    Bankruptcy Petition. Each of the Originators covenants and
agrees that, prior to the date that is one year and one day after the later of
(x) the Payment Date and (y) the Collection Date, it will not institute against,
or join any other Person in instituting against, Transferee any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings.
Section 9.06    Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of the Agents or the
Lenders, no claim may be made by any Originator or any other Person against the
Agents or their respective Affiliates, directors, officers, employees, attorneys
or agents for any special, indirect, consequential or punitive damages in
respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and each
Originator hereby waives, releases, and agrees not to sue upon any claim for any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.
Section 9.07    CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING GENERAL OBLIGATIONS
LAW 5-1401 AND 5-1402 BUT OTHERWISE WITHOUT REFERENCE TO LAWS CONCERNING
CONFLICTS OF LAW OR CHOICE OF FORUM.
Section 9.08    CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK
STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY ANY
ORIGINATOR PURSUANT TO THIS AGREEMENT AND EACH PARTY HERETO HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF TRANSFEREE (OR ITS ASSIGNS) TO BRING PROCEEDINGS AGAINST ANY
ORIGINATOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY


-37-



--------------------------------------------------------------------------------





ORIGINATOR AGAINST TRANSFEREE (OR ITS ASSIGNS) OR ANY AFFILIATE THEREOF
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY ANY ORIGINATOR
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF
MANHATTAN.
Section 9.09    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 9.10    Integration; Binding Effect; Survival of Terms. (a) This
Agreement and each other Loan Document contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b)    This Agreement shall be binding upon and inure to the benefit of each
Originator, Transferee and their respective successors and permitted assigns
(including any trustee in bankruptcy). No Originator may assign any of its
rights and obligations hereunder or any interest herein without the prior
written consent of Transferee; provided that no consent shall be required for a
merger or consolidation referred to in the proviso to Section 5.04. Transferee
may assign at any time its rights and obligations hereunder and interests herein
to any other Person without the consent of any Originator. Without limiting the
foregoing, each Originator acknowledges that Transferee, pursuant to the Credit
Agreement, may assign to the Collateral Agent for the benefit of the Agents and
the Lenders and their assigns, its rights, remedies, powers and privileges
hereunder and that the Collateral Agent may further assign such rights,
remedies, powers and privileges to the extent permitted in the Credit Agreement.
Each Originator agrees that the Agents and the Lenders and their respective
successors and assigns are intended third party beneficiaries of this Agreement
and that the Agents, as the Transferee’s assigns, and the Agents’ assigns shall,
subject to the terms of the Credit Agreement, have the right to enforce this
Agreement and to exercise directly all of Transferee’s rights and remedies under
this Agreement on behalf of the Agents and the Lenders and their respective
successors and assigns (including the right to give or withhold any consents or
approvals of Transferee to be given or withheld hereunder) and each Originator
agrees to cooperate fully with the Agents and their assigns in the exercise of
such rights and remedies. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided,


-38-



--------------------------------------------------------------------------------





however, that the rights and remedies with respect to (i) any breach of any
representation and warranty made by any Originator pursuant to Article III; (ii)
the indemnification and payment provisions of Article VIII; and (iii) Section
9.05 shall be continuing and shall survive any termination of this Agreement.
Section 9.11    Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart of a signature page by facsimile
or other means of electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement. Any provisions of this
Agreement which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 9.12    Addition of Originators. Additional Persons that are Wholly
Owned Subsidiaries of Parent may be added as Originators hereunder, with the
prior written consent of Transferee and the Collateral Agent (such consent not
to be unreasonably withheld); provided that the following conditions are
satisfied on or before the date of such addition:
(a)    the Servicer shall have given Transferee and the Agents at least 15 days’
prior written notice of such proposed addition and the identity of the proposed
additional Originator and shall have provided such other information with
respect to such proposed additional Originator as Transferee and the Agents may
reasonably request;
(b)    each of the conditions set forth in Section 4.01(b), (c), (d), (e), and
(f) shall have been satisfied in respect of the proposed Originator;
(c)    the proposed Originator shall have executed an Additional Originator
Supplement substantially in the form of Exhibit I;
(d)    Transferee shall have received copies of a supplement to the Credit and
Collection Policy applicable to such proposed Originator, which supplement shall
be in form and substance satisfactory to the Agents;
(e)    Transferee shall have received confirmation that there is no pending or,
to its knowledge, threatened action or proceeding affecting such proposed
Originator before any Governmental Authority (I) that would reasonably be
expected to have a Material Adverse Effect with respect to such additional
Originator or (II) that purports to affect the legality, validity or
enforceability of any Additional Originator Supplement or any of the
transactions contemplated hereby;
(f)    subject to the limitations set forth in Section 12.22 of the Credit
Agreement, the Transferee and the existing Originators, and the proposed
Originator agree to any modified transaction terms which may be requested by the
Agents as being necessary to maintain an implied


-39-



--------------------------------------------------------------------------------





rating equivalent to the implied rating of the facility evidenced by the Loan
Documents immediately prior to the addition of the proposed Originator, as
determined by the Agents in the exercise of their Reasonable Credit Judgment,
including, but not limited to, direct or indirect changes to (i) the definitions
of Advance Rate, Borrowing Base, Eligible Receivables, Eligible Unbilled
Receivables Balance, Excess Concentration Amount, Net Receivables Balance, (ii)
the definitions of Concentration Limit and Reserves after the addition of the
proposed Originator, which shall be set and calculated consistent with such
methodology prior to the addition of the proposed Originator, and (iii) the
Dilution Ratio, Delinquency Ratio and Default Ratio set forth in Section
10.01(q) of the Credit Agreement after the addition of the proposed Originator,
which shall be set and calculated consistent with the methodology used to set
and calculate such ratios prior to the addition of the proposed Originator;
(g)    unless otherwise waived by the Collateral Agent, the proposed Originator
has never been an Originator under this Agreement;
(h)    the proposed Originator shall have submitted to an audit and field
examination reasonably related to the addition of such proposed Originator
(separate from any conducted pursuant to Section 5.13) by Transferee (or its
assigns) of the Collateral of such proposed Originator; and
(i)    the Termination Date shall not have occurred.
Section 9.13    Termination of Originators. (a) An Originator may submit a
notice (“Originator Termination Notice”) to the Transferee and the Agents
notifying them of its request to terminate its status as an Originator and
specifying the date such termination is to take effect (the “Originator
Termination Effective Date”).


-40-



--------------------------------------------------------------------------------





(b)    Such Originator Termination Notice shall be an “Orderly Originator
Termination Notice” and the request to terminate such Originator shall be
effective if the following conditions are satisfied:
(i)    the applicable Originator Termination Effective Date is at least 30 days
after the date of such Originator Termination Notice (or such earlier date to
which the Collateral Agent shall reasonably consent);
(ii)    no Unmatured Termination Event, Termination Event, Default or Event of
Default shall have occurred and be continuing at the time of, or will occur and
be continuing after giving effect to, the termination of such Originator;
(iii)    such Originator shall have (x) established new lockboxes and deposit
accounts for the collection of its Receivables on and after the applicable
Originator Termination Effective Date, (y) instructed all Obligors with respect
to the Receivables of such Originator to make payments to such new lockboxes and
deposit accounts on and after the applicable Originator Termination Effective
Date and (z) instructed all Obligors not to, on or after the applicable
Originator Termination Effective Date, make any payments with respect to such
Receivables to the Lockboxes or Collection Accounts;
(iv)    a certificate has been delivered to the Agents by an Authorized Officer
of such Originator and an Authorized Officer of the Transferee certifying the
statements in clauses (b)(ii) and (b)(iii) above;
(v)    subject to the limitations set forth in Section 12.22 of the Credit
Agreement, the Transferee and the remaining Originators agree to any modified
transaction terms which may be requested by the Agents as being necessary to
maintain an implied rating equivalent to the implied rating of the facility
evidenced by the Loan Documents immediately prior to the termination of such
Originator, as determined by the Agents in the exercise of their Reasonable
Credit Judgment, including, but not limited to, direct or indirect changes to
(i) the definitions of Advance Rate, Borrowing Base, Eligible Receivables,
Eligible Unbilled Receivables Balance, Excess Concentration Amount, Net
Receivables Balance, (ii) the definitions of Concentration Limit and Reserves
after the termination of such Originator, which shall be set and calculated
consistent with such methodology prior to the termination of such Originator,
and (iii) the Dilution Ratio, Delinquency Ratio and Default Ratio set forth in
Section 10.01(q) of the Credit Agreement after the termination of such
Originator, which shall be set and calculated consistent with the methodology
used to set and calculate such ratios prior to the termination of such
Originator;
(vi)    the Servicer shall have delivered (i) a pro forma Borrowing Base Report
as of the Calculation Date most recently reported immediately prior to the
applicable Originator Termination Effective Date or (ii) if an Enhanced
Reporting Event shall be continuing at such time, a pro forma Borrowing Base
Report as of the Friday for the calendar week immediately prior to the
applicable Originator Termination Effective Date, in either case, showing that
Availability is at least 15% after giving effect to such termination and
excluding all Transferred Receivables originated by the Originator to be
terminated; and


-41-



--------------------------------------------------------------------------------





(vii)    if the Originator to be terminated is the Servicer, the Agents shall
have approved the successor Servicer.
(c)    Such Originator Termination Notice shall be an “Immediate Originator
Termination Notice” if the applicable Originator Termination Effective Date
designated therein is less than 30 days after the date of such Originator
Termination Notice without the consent of the Collateral Agent.
Section 9.14    Releases. On the Termination Date, this Agreement and all
obligations of the parties (other than those expressly stated to survive such
termination) hereunder shall terminate, without delivery of any instrument or
performance of any act by any party, and all rights to Receivables originated
thereafter shall cease to be acquired by the Transferee and shall belong to the
Originators. At the sole expense of any Originator following any such
termination, the Transferee shall execute and deliver, and cause the Collateral
Agent to execute and deliver, to such Originator such documents as such
Originator shall reasonably request to evidence such termination.
[Remainder of page intentionally left blank.]




-42-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




Basic Energy Receivables, LLC




By: /s/Alan Krenek    
Name: Alan Krenek
Title: Senior Vice President, Chief Financial Officer, Treasurer and Secretary


Receivables Transfer Agreement



--------------------------------------------------------------------------------







Basic Energy Services, L.P.


By: Basic Energy Services GP, LLC, its General Partner


By: Basic Energy Services, Inc., its Sole Member




By: /s/Alan Krenek    
Name: Alan Krenek
Title: Senior Vice President, Chief Financial Officer, Treasurer and Secretary


Receivables Transfer Agreement



--------------------------------------------------------------------------------







ACKNOWLEDGED AND AGREED:


BER Holdco, LLC




By: /s/Alan Krenek    
Name: Alan Krenek
Title: Vice President, Secretary and Treasurer


Receivables Transfer Agreement



--------------------------------------------------------------------------------






Exhibit I


Form of Additional Originator Supplement




SUPPLEMENT NO. [●] (this “Supplement”) dated as of [●], 20[●][●] to the
Receivables Transfer Agreement dated as of September 29, 2017 (the “Receivables
Transfer Agreement”), among BASIC ENERGY SERVICES, L.P., a Delaware limited
partnership (“Initial Originator”) and BASIC ENERGY RECEIVABLES, LLC, a Delaware
limited liability company (the “Transferee”).
A.    Reference is made to the Credit and Security Agreement dated as of
September 29, 2017 (as amended, restated, amended and restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”) among
Transferee as the Borrower, Initial Originator as the Servicer, BASIC ENERGY
SERVICES, INC. (“Parent”) as the Performance Guarantor, the Lenders party
thereto from time to time and UBS AG, STAMFORD BRANCH, as administrative agent
and collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined therein).


B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Receivables Transfer Agreement.


C.    Section 9.12 of the Receivables Transfer Agreement provides that
additional Wholly Owned Subsidiaries of Parent may become Originators under the
Receivables Transfer Agreement by execution and delivery of an instrument in the
form of this Supplement. The undersigned Subsidiary (the “New Originator”) is
executing this Supplement in accordance with the requirements of the Receivables
Transfer Agreement and the Credit Agreement to become an Originator.


Accordingly, the Administrative Agent and the New Originator agree as follows:


SECTION 1. In accordance with Section 9.12 of the Receivables Transfer
Agreement, the New Originator by its signature below becomes an Originator under
the Receivables Transfer Agreement with the same force and effect as if
originally named therein as an Originator and the New Originator hereby (a)
agrees to all the terms and provisions of the Receivables Transfer Agreement
applicable to it as an Originator thereunder and (b) represents and warrants
that the representations and warranties made by it as an Originator thereunder
are true and correct on and as of the date hereof. Each reference to an
“Originator” in the Receivables Transfer Agreement shall be deemed to include
the New Originator. The Receivables Transfer Agreement is hereby incorporated
herein by reference.


SECTION 2. The New Originator represents and warrants to the Transferee and the
Collateral Agent that all of the conditions set forth in Section 9.12 of the
Receivables Transfer Agreement that are required in order for the New Originator
to become an Originator have been satisfied.


SECTION 3. The New Originator shall deliver supplements to Exhibits II, III and
VI to the Receivables Transfer Agreement concurrently with delivery of this
Supplement.


SECTION 4. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Supplement by


Receivables Transfer Agreement



--------------------------------------------------------------------------------





facsimile or electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.


SECTION 5. Except as expressly supplemented hereby, the Receivables Transfer
Agreement shall remain in full force and effect.


SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.




[Signature Pages Follow]


Receivables Transfer Agreement



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Originator and the Transferee have duly executed
this Supplement to the Receivables Transfer Agreement as of the day and year
first above written.
[NAME OF NEW ORIGINATOR]
by
 
 
 
Name:
 
Title:
 
 
 
 
 
 
BASIC ENERGY RECEIVABLES, LLC
by
 
 
 
Name:
 
Title:
 
 
 
 
 
 



                        


[Signature Page to Receivables Transfer Supplement]

--------------------------------------------------------------------------------






Consented to by:


UBS AG, STAMFORD BRANCH, as Collateral Agent,
by
 
 
 
Name:
 
Title:
by
 
 
 
Name:
 
Title:









[Signature Page to Receivables Transfer Supplement]



--------------------------------------------------------------------------------






Exhibit II


Jurisdiction of Organization; Organizational Identification Number; Principal
Place of Business; Other Places of Business; Federal Employer Identification
Number; Other Names; Other Security Interests Granted


Originator
Jurisdiction & Type of Organization
Organizational ID #
Federal Tax ID # (FEIN)
Chief Executive
Office, Sole Place of
Business, or
Principal Residence
Basic Energy Services, L.P.
Delaware limited partnership
2307778
75-2441819
801 Cherry Street, Suite 2100,
Fort Worth, TX 76102










--------------------------------------------------------------------------------







Exhibit III


Information Regarding Collection Accounts







--------------------------------------------------------------------------------





Exhibit IV


Credit and Collection Policy


exh102image1.jpg [exh102image1.jpg]





--------------------------------------------------------------------------------





exh102image2.jpg [exh102image2.jpg]





--------------------------------------------------------------------------------





exh102image3.jpg [exh102image3.jpg]





--------------------------------------------------------------------------------





exh102image4.jpg [exh102image4.jpg]





--------------------------------------------------------------------------------





exh102image5.jpg [exh102image5.jpg]





--------------------------------------------------------------------------------





exh102image6.jpg [exh102image6.jpg]





--------------------------------------------------------------------------------





exh102image7.jpg [exh102image7.jpg]





--------------------------------------------------------------------------------





exh102image8.jpg [exh102image8.jpg]





--------------------------------------------------------------------------------





exh102image9.jpg [exh102image9.jpg]





--------------------------------------------------------------------------------





exh102image10.jpg [exh102image10.jpg]





--------------------------------------------------------------------------------





exh102image11.jpg [exh102image11.jpg]





--------------------------------------------------------------------------------





exh102image12.jpg [exh102image12.jpg]





--------------------------------------------------------------------------------





exh102image13.jpg [exh102image13.jpg]





--------------------------------------------------------------------------------





exh102image14.jpg [exh102image14.jpg]





--------------------------------------------------------------------------------





exh102image15.jpg [exh102image15.jpg]





--------------------------------------------------------------------------------





exh102image16.jpg [exh102image16.jpg]





--------------------------------------------------------------------------------





exh102image17.jpg [exh102image17.jpg]





--------------------------------------------------------------------------------





exh102image18.jpg [exh102image18.jpg]





--------------------------------------------------------------------------------





exh102image19.jpg [exh102image19.jpg]





--------------------------------------------------------------------------------





exh102image20.jpg [exh102image20.jpg]





--------------------------------------------------------------------------------





exh102image21.jpg [exh102image21.jpg]





--------------------------------------------------------------------------------





exh102image22.jpg [exh102image22.jpg]





--------------------------------------------------------------------------------





exh102image23.jpg [exh102image23.jpg]





--------------------------------------------------------------------------------





exh102image24.jpg [exh102image24.jpg]





--------------------------------------------------------------------------------





exh102image25.jpg [exh102image25.jpg]





--------------------------------------------------------------------------------





exh102image26.jpg [exh102image26.jpg]





--------------------------------------------------------------------------------





exh102image27.jpg [exh102image27.jpg]





--------------------------------------------------------------------------------





exh102image28.jpg [exh102image28.jpg]





--------------------------------------------------------------------------------





exh102image29.jpg [exh102image29.jpg]





--------------------------------------------------------------------------------





exh102image30.jpg [exh102image30.jpg]





--------------------------------------------------------------------------------





exh102image31.jpg [exh102image31.jpg]





--------------------------------------------------------------------------------





exh102image32.jpg [exh102image32.jpg]





--------------------------------------------------------------------------------





exh102image33.jpg [exh102image33.jpg]





--------------------------------------------------------------------------------





exh102image34.jpg [exh102image34.jpg]





--------------------------------------------------------------------------------







exh102image35.jpg [exh102image35.jpg]





--------------------------------------------------------------------------------





exh102image36.jpg [exh102image36.jpg]





--------------------------------------------------------------------------------





exh102image37.jpg [exh102image37.jpg]





--------------------------------------------------------------------------------





exh102image38.jpg [exh102image38.jpg]





--------------------------------------------------------------------------------





exh102image39.jpg [exh102image39.jpg]





--------------------------------------------------------------------------------





exh102image40.jpg [exh102image40.jpg]





--------------------------------------------------------------------------------





exh102image41.jpg [exh102image41.jpg]





--------------------------------------------------------------------------------





exh102image42.jpg [exh102image42.jpg]





--------------------------------------------------------------------------------





exh102image43.jpg [exh102image43.jpg]





--------------------------------------------------------------------------------





exh102image44.jpg [exh102image44.jpg]





--------------------------------------------------------------------------------





exh102image45.jpg [exh102image45.jpg]





--------------------------------------------------------------------------------





exh102image46.jpg [exh102image46.jpg]





--------------------------------------------------------------------------------





exh102image47.jpg [exh102image47.jpg]





--------------------------------------------------------------------------------





exh102image48.jpg [exh102image48.jpg]





--------------------------------------------------------------------------------





exh102image49.jpg [exh102image49.jpg]





--------------------------------------------------------------------------------





exh102image50.jpg [exh102image50.jpg]





--------------------------------------------------------------------------------














--------------------------------------------------------------------------------






Exhibit V


Form of Transfer Report


Basic Energy Receivables, LLC,
as Transferee
801 Cherry Street, Suite 2100
Fort Worth, TX 76102
Attention:
The undersigned hereby certifies that:
1.
I am a Financial Officer of the Originator (as defined below).

2.
In accordance with Section 2.02(b) of the Receivables Transfer Agreement dated
as of [______________], 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Receivables Transfer Agreement”), among BASIC
ENERGY SERVICES, L.P. (the “Initial Originator” and together with any other
Wholly Owned Subsidiary of BASIC ENERGY SERVICES, INC. that becomes an
Originator pursuant to the terms of the Receivables Transfer Agreement, each an
“Originator” and collectively, the “Originators”) and BASIC ENERGY RECEIVABLES,
LLC (the “Transferee”), the information set forth in Annex A attached hereto
with respect to the Transferred Receivables sold or contributed by Originator to
Transferee during the Calculation Period ended ____________ is true and accurate
in all material respects as of such date. Capitalized terms used herein and not
otherwise defined herein have the meanings specified in the Receivables Transfer
Agreement.

[Signature page follows]




V-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Transfer Report to be duly
executed as of the date first written above.
BASIC ENERGY SERVICES, L.P.
By:
Basic Energy Services GP, LLC, its sole general partner

By:    Basic Energy Services, Inc., its sole member
By:                         
        Name:
        Title:


[Signature Page to Transfer Report]

--------------------------------------------------------------------------------







Annex I
Transferred Receivables


See attached.













--------------------------------------------------------------------------------






Exhibit VI


Notices




Party
Notice Information
Basic Energy Services, L.P.
801 Cherry Street, Suite 2100
Fort Worth, Texas 76102
Attention: T.M. “Roe” Patterson
Telephone: (432) 620-5500
Telecopier: (432) 620-5501
Electronic Mail:
Roe.Patterson@basicenergyservices.com
Basic Energy Receivables, LLC
801 Cherry Street, Suite 2100
Fort Worth, Texas 76102
Attention: T.M. “Roe” Patterson
Telephone: (432) 620-5500
Telecopier: (432) 620-5501
Electronic Mail:
Roe.Patterson@basicenergyservices.com
BER Holdco, LLC
801 Cherry Street, Suite 2100
Fort Worth, Texas 76102
Attention: T.M. “Roe” Patterson
Telephone: (432) 620-5500
Telecopier: (432) 620-5501
Electronic Mail:
Roe.Patterson@basicenergyservices.com






--------------------------------------------------------------------------------









SCHEDULE 2.01
Initial Contributed Receivables


See attached.





--------------------------------------------------------------------------------







SCHEDULE 3.10
ERISA
None.





